UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2011 DATE OF REPORTING PERIOD: DECEMBER 31, 2011 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Cash Management Fund for the fiscal year ended December 31, 2011. During the period, the Fund’s return on a net asset value (“NAV”) basis was 0%. The Fund maintained a $1.00 NAV per share for each class of shares throughout the year. During the year, the Federal Reserve (the “Fed”) remained vigilant in its efforts to preserve the broader economic recovery and maintained a substantial amount of liquidity in the market. As such, the Fed kept short-term interest rates at record lows, near zero, throughout the reporting period. This was the major factor in determining the Fund’s return. First Investors Management Company (“FIMCO”), the investment adviser, continued to reimburse expenses of the Fund and waive management fees in an effort to avoid a negative yield to its shareholders. In addition, to mitigate expenses, certain shareholder privileges remained limited. FIMCO expects this situation to continue and consequently, the yield to shareholders should be at or near zero for the foreseeable future. Although money market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2011, and held for the entire six-month period ended December 31, 2011. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $1,000.00 $0.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.76 $0.46 * Expenses are equal to the annualized expense ratio of .09%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 3 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2011 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—38.9% $300M Fannie Mae, 3/1/12 0.04 % $ 299,980 Federal Home Loan Bank: 326M 2/17/12 0.04 325,982 950M 3/2/12 0.02 949,968 650M 3/6/12 0.02 649,977 600M 3/28/12 0.03 599,956 Freddie Mac: 853M 2/14/12 0.03 852,974 650M 3/27/12 0.04 649,945 500M 4/9/12 0.03 499,959 Total Value of U.S. Government Agency Obligations (cost $4,828,741) 4,828,741 CORPORATE NOTES—25.7% 450M Coca-Cola Co., 3/20/12 (a) 0.13 449,872 500M Dell, Inc., 2/17/12 (a) 0.13 499,915 400M Dupont (E.I.) de Nemours & Co., 3/20/12 (a) 0.12 399,895 271M Emerson Electric Co., 1/23/12 (a) 0.09 270,985 400M International Business Machines Corp., 1/19/12 (a) 0.06 399,988 250M Merck & Co., Inc., 1/9/12 (a) 0.04 249,998 450M PepsiCo, Inc., 1/17/12 (a) 0.07 449,986 475M Proctor & Gamble Co., 1/9/12 (a) 0.15 474,984 Total Value of Corporate Notes (cost $3,195,623) 3,195,623 VARIABLE AND FLOATING RATE NOTES—16.0% Federal Farm Credit Bank: 290M 8/8/12 0.17 290,053 300M 9/24/12 0.13 299,869 500M Federal Home Loan Bank, 6/22/12 0.09 499,904 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/30 0.04 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co., Project B 12/1/33 0.03 200,000 300M Exxon Pipeline Co., Project C 12/1/33 0.03 300,000 Total Value of Variable and Floating Rate Notes (cost $1,989,826) 1,989,826 4 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—15.3% U.S. Treasury Bills: $700M 1/12/12 (0.01 )% $700,002 700M 2/2/12 0.00 700,000 500M 3/1/12 0.01 499,996 Total Value of Short-Term U.S. Government Obligations (cost $1,899,998) 1,899,998 Total Value of Investments (cost $11,914,188)** 95.9 % 11,914,188 Other Assets, Less Liabilities 4.1 509,330 Net Assets 100.0 % $12,423,518 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2011. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 4,828,741 $ — $ 4,828,741 Corporate Notes — 3,195,623 — 3,195,623 Variable and Floating Rate Notes: Municipal Bonds — 900,000 — 900,000 U.S. Government Agency Obligations — 1,089,826 — 1,089,826 Short-Term U.S. Government Obligations — 1,899,998 — 1,899,998 Total Investments in Securities $ — $ 11,914,188 $ — $ 11,914,188 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. 6 See notes to financial statements Portfolio Managers’ Letter DISCOVERY FUND Dear Investor: This is the annual report for the First Investors Life Discovery Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 2.2%, including dividends of 16.1 cents per share. The stock market proved volatile in 2011. While the Russell 2000 Index ended the year with a strong fourth quarter, in the third quarter it fell by over 21%. The ongoing financial crisis in Europe, the debt ceiling issue and S&P downgrade in the United States, the Japanese tsunami and nuclear disaster, severe flooding in Thailand and political upheaval in the Middle East, all contributed to the sense of uncertainty and volatility in the financial markets. Given that backdrop, we are proud to report that the Fund had positive returns this year, and outperformed our benchmark by almost 6.4 percentage points. Stock selection drove this year’s results. The Fund’s top-performing sector was consumer discretionary, which returned 19.2% compared to –7.2% for the benchmark sector. Men’s Wearhouse, a leading retailer of men’s suits and tuxedo rentals, capitalized on improving employment trends and a strong fashion cycle in men’s apparel to deliver earnings growth above 50%. Foot Locker, a leading retailer of athletic footwear and apparel and a Fund holding since early 2009, was able to build upon operational improvements put in place in 2010 by new management to deliver over 50% earnings growth in 2011. Materials again played an important role in performance this year, returning 7.8% compared to –11.7% for the benchmark sector. Smurfit-Stone Container, a containerboard manufacturer whose stock we purchased last year, experienced strong price increases in the second half of 2010 and in 2011. Competitor Rock-Tenn purchased the company in June. Tronox, which makes titanium dioxide — a pigment widely used in paints — was a new purchase for us in 2011. Tronox shares fell by close to 50% after the company announced plans to acquire its main titanium ore supplier. We felt the sell-off was overdone, and our industry checks indicated that titanium ore was in tight supply, and that the purchase made sense strategically. Shares have appreciated by approximately 80% since our purchase this fall. Mergers and acquisitions again helped the portfolio this year. Along with Smurfit-Stone, portfolio companies acquired this year included Harleysville, Lawson Software, and CKX Entertainment. 7 Portfolio Managers’ Letter (continued) DISCOVERY FUND The Fund’s worst performing sector in 2011 was health care, down 4.7% compared to a positive 2.3% return for the benchmark sector. Health care, however, has been a strong performer for us over the longer term, and had an annualized return of 21.9% (vs. 13.4% for the benchmark) over the last three years. Two of our health care holdings, Life Technologies and Perkin Elmer, delivered solid earnings growth in 2011, but their price-earnings multiples contracted due to concerns that a decline in future government funding for life sciences research could negatively impact their long-term growth potential. Energy was also an underperformer for us, down 20.9% compared to –8.2% for the benchmark. Energy was affected by the collapse of the leveraged buyout of EXCO Resources, and also by a sharp decline in Venoco shares during the summer correction. Venoco subsequently received a takeover offer from management in early 2012. Domestic economic news toward the end of the year was relatively good. In December, the Purchasing Managers Index for manufacturing companies came in at 53.9, solidly in expansionary mode. The country added 200,000 jobs, mainly in the private sector. And consumer confidence jumped 10 full percentage points. We are heartened by these statistics, and our own checks with company managements confirm that business appears to be in recovery mode. The international economy appears more problematic, however, and we remain concerned about events in Europe. With that said, we are very comfortable with the prospects and valuations of our portfolio holdings. 2011 was a volatile year, but it also proved to be an opportune time to invest. We are pleased with the investments we made, and believe they will serve us well in 2012. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 8 Fund Expenses (unaudited) DISCOVERY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $954.30 $3.94 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.18 $4.08 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 9 Cumulative Performance Information (unaudited) DISCOVERY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Discovery Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Discovery Fund beginning 12/31/01 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The Index includes approximately 2000 of the smallest securities in the Russell 3000 Index based on a combination of their market cap and current index membership. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 10 Portfolio of Investments DISCOVERY FUND December 31, 2011 Shares Security Value COMMON STOCKS—94.1% Consumer Discretionary—11.1% 212,400 American Eagle Outfitters, Inc. $ 3,247,596 27,800 * Big Lots, Inc. 1,049,728 87,900 * Express, Inc. 1,752,726 81,400 Foot Locker, Inc. 1,940,576 67,900 Men’s Wearhouse, Inc. 2,200,639 48,400 PVH Corporation 3,411,716 253,500 Regal Entertainment Group – Class “A” 3,026,790 16,629,771 Consumer Staples—2.9% 39,400 Cal-Maine Foods, Inc. 1,440,858 133,000 * Dole Food Company, Inc. 1,150,450 22,900 J. M. Smucker Company 1,790,093 4,381,401 Energy—6.3% 40,600 * Cloud Peak Energy, Inc. 784,392 160,887 * Matrix Service Company 1,518,773 261,800 * PetroQuest Energy, Inc. 1,727,880 44,000 * Plains Exploration & Production Company 1,615,680 69,900 * Resolute Energy Corporation 754,920 170,200 * Venoco, Inc. 1,152,254 39,600 * Whiting Petroleum Corporation 1,848,924 9,402,823 Financials—17.0% 7,752 * Alleghany Corporation 2,211,568 63,000 American Financial Group, Inc. 2,324,070 421,200 Anworth Mortgage Asset Corporation (REIT) 2,645,136 88,700 Aspen Insurance Holdings, Ltd. 2,350,550 207,700 Capitol Federal Financial, Inc. 2,396,858 61,100 * EZCORP, Inc. – Class “A” 1,611,207 319,200 * Knight Capital Group, Inc. – Class “A” 3,772,944 3,300 * Markel Corporation 1,368,411 319,500 MFA Financial, Inc. (REIT) 2,147,040 36,100 Mid-America Apartment Communities, Inc. (REIT) 2,258,055 138,400 Montpelier Re Holdings, Ltd. 2,456,600 25,542,439 11 Portfolio of Investments (continued) DISCOVERY FUND December 31, 2011 Shares Security Value Health Care—10.5% 75,500 * Endo Pharmaceuticals Holdings, Inc. $ 2,607,015 58,100 * Life Technologies Corporation 2,260,671 60,400 * Magellan Health Services, Inc. 2,987,988 38,400 * MEDNAX, Inc. 2,765,184 158,100 * Myriad Genetics, Inc. 3,310,614 95,100 PerkinElmer, Inc. 1,902,000 15,833,472 Industrials—6.6% 71,900 Applied Industrial Technologies, Inc. 2,528,723 133,500 EMCOR Group, Inc. 3,579,135 44,700 * FTI Consulting, Inc. 1,896,174 11,300 Precision Castparts Corporation 1,862,127 9,866,159 Information Technology—25.4% 115,500 * Avnet, Inc. 3,590,895 350,900 * Brightpoint, Inc. 3,775,684 288,000 * Compuware Corporation 2,396,160 347,400 * Convergys Corporation 4,436,298 54,200 * Cymer, Inc. 2,696,992 53,600 * Diodes, Inc. 1,141,680 168,100 * Emulex Corporation 1,153,166 50,700 IAC/InterActiveCorp 2,159,820 199,000 * Kulicke and Soffa Industries, Inc. 1,840,750 107,100 Lender Processing Services, Inc. 1,613,997 85,300 Lexmark International, Inc. – Class “A” 2,820,871 142,200 * Marvell Technology Group, Ltd. 1,969,470 56,800 * Microsemi Corporation 951,400 250,900 * QLogic Corporation 3,763,500 181,900 * Triquint Semiconductor, Inc. 885,853 337,500 * Vishay Intertechnology, Inc. 3,034,125 38,230,661 12 Shares or Principal Amount Security Value Materials—13.2% 48,100 AptarGroup, Inc. $ 2,509,377 168,600 * Chemtura Corporation 1,911,924 35,500 * Innospec, Inc. 996,485 115,600 Olin Corporation 2,271,540 22,360 Rock-Tenn Company – Class “A” 1,290,172 21,600 Royal Gold, Inc. 1,456,488 42,900 Schnitzer Steel Industries, Inc. – Class “A” 1,813,812 94,400 Sensient Technologies Corporation 3,577,760 15,500 * Tronox, Inc. 1,860,000 53,500 Westlake Chemical Corporation 2,152,840 19,840,398 Telecommunication Services—1.1% 204,700 * Premiere Global Services, Inc. 1,733,809 Total Value of Common Stocks (cost $119,332,317) 141,460,933 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.9% Freddie Mac: $ 800M 0.01%, 1/10/12 799,998 5,000M 0.02%, 3/7/12 4,999,817 Total Value of Short-Term U.S. Government Agency Obligations (cost $5,799,815) 5,799,815 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.3% 2,000M U.S. Treasury Bills, (.025%), 1/5/12 (cost $2,000,006) 2,000,006 Total Value of Investments (cost $127,132,138) 99.3 % 149,260,754 Other Assets, Less Liabilities .7 1,015,847 Net Assets 100.0 % $150,276,601 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 13 Portfolio of Investments (continued) DISCOVERY FUND December 31, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ 141,460,933 $ — $ — $ 141,460,933 Short-Term U.S. Government Agency Obligations — 5,799,815 — 5,799,815 Short-Term U.S. Government Obligations — 2,000,006 — 2,000,006 Total Investments in Securities* $ 141,460,933 $ 7,799,821 $ — $ 149,260,754 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. 14 See notes to financial statements Portfolio Manager’s Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 5.4%, including dividends of 36.1 cents per share. The Fund invests in securities and debt issued or guaranteed by the U.S. government and its agencies. These include mortgage-backed bonds guaranteed by the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), and the Federal Home Loan Mortgage Corporation (Freddie Mac); debt issued by these and other agencies; and U.S. Treasury securities. The investments held by the Fund all have the highest possible credit rating from Moody’s Investors Service (AAA). 2011 was a volatile year for the financial markets, primarily due to events outside the United States. In the first half of the year, the economy was weaker than expected due to the earthquake and tsunami in Japan and the spike in oil prices due to unrest in the Middle East. In the second and third quarters of the year, investors became increasingly concerned that the European sovereign debt issue might lead to a worldwide financial crisis and recession. In the United States, the economy remained anemic with year-over-year growth of less than 2%, and an unemployment rate of 8.5%, although the year ended on a relatively strong note with estimated fourth quarter growth of 3%. Political gridlock and concern about the country’s unsustainable fiscal path were drags on the economy as well. The Federal Reserve (the “Fed”) maintained an extremely accommodative monetary policy throughout the year by, among other actions, committing to keep short-term interest rates at current very low levels until at least mid-2013 and purchasing long-term Treasury securities to lower long-term interest rates. Uncertainty, weak economic growth and an accommodative Fed benefited the U.S. bond market. In particular, investors sought high-quality bonds, especially U.S. Treasury securities, as a haven in uncertain times. The demand for Treasuries continued despite Standard and Poor’s downgrade of the U.S. credit rating in August. Consequently, benchmark U.S. Treasury rates fell to historically low levels in 2011. The 2-year U.S. Treasury note yield reached an all-time low of 0.16% in September, ending the year at 0.24%. The 10-year Treasury note yield fell to 1.9% from 3.3% at year-end, its lowest annual close in over 50 years. Reflecting the positive impact of substantially lower interest rates, the U.S. Treasury market returned 9.8% for the year, according to Bank of America Merrill Lynch. 15 Portfolio Manager’s Letter (continued) GOVERNMENT FUND High-quality mortgage-backed bonds gained 6.1%, less than the Treasury market because of prepayments on mortgage-backed securities as 30-year mortgage rates fell to their lowest level in history. Lastly, the U.S. agency market had a total return of 5.3% as spreads widened versus benchmark Treasury securities. While the Fund delivered positive returns in a difficult market environment, it underperformed its benchmark, the Citigroup Government/Mortgage Index. Over the course of the year, the Fund had an average of 66% of its assets invested in mortgage-backed bonds, 29% in agency securities, 4% in Treasury notes and 1% in cash. This represented a substantial underweight of Treasuries and overweight in mortgage-backed and agency securities versus the benchmark. In addition, in keeping with the Fund’s generally conservative investment approach, the Fund had little exposure to longer-maturity Treasury and agency securities. These two factors accounted for the Fund’s underperformance as Treasury securities, and long-term Treasuries in particular, had substantially higher total returns than both mortgage-backed and shorter-term securities. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 16 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $1,030.33 $3.79 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.48 $3.77 * Expenses are equal to the annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 17 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/01 with a theoretical investment in the Citigroup Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup Government Index and the Citigroup Mortgage Index. The Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.25%, 5.43% and 4.72%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 18 Portfolio of Investments GOVERNMENT FUND December 31, 2011 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—65.2% Fannie Mae—8.4% $1,807M 5.5%, 9/1/2033 – 10/1/2039 $1,988,536 202M 9%, 11/1/2026 246,560 136M 11%, 10/1/2015 152,160 2,387,256 Freddie Mac—6.4% 1,670M 5.5%, 11/1/2038 – 1/1/2040 1,822,785 Government National Mortgage Association I Program—50.4% 2,404M 4%, 10/15/2040 – 11/15/2041 2,584,291 4,193M 4.5%, 6/15/2039 – 8/15/2040 4,583,042 4,798M 5%, 6/15/2033 – 6/15/2040 5,341,375 1,395M 5.5%, 2/15/2033 – 11/15/2038 1,580,240 288M 6%, 11/15/2032 – 4/15/2036 329,109 14,418,057 Total Value of Residential Mortgage-Backed Securities (cost $17,751,264) 18,628,098 U.S. GOVERNMENT AGENCY OBLIGATIONS—23.0% Fannie Mae: 1,250M 1.625%, 2015 1,282,195 500M 5%, 2031 506,328 Federal Farm Credit Bank: 1,250M 1.75%, 2013 1,269,510 1,000M 2.6%, 2016 1,004,544 1,250M Freddie Mac, 3%, 2014 1,327,229 1,000M Tennessee Valley Authority, 4.5%, 2018 1,173,991 Total Value of U.S. Government Agency Obligations (cost $6,362,562) 6,563,797 U.S. GOVERNMENT OBLIGATIONS—6.7% 509M FDA Queens LP, 6.99%, 2017 * 573,900 1,250M U.S. Treasury Note, 2.375%, 2015 1,326,465 Total Value of U.S. Government Obligations (cost $1,842,643) 1,900,365 19 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2011 Principal Amount Security Value U.S. GOVERNMENT FDIC GUARANTEED DEBT—3.6% $1,000M JPMorgan Chase & Co., 2.125%, 2012 (cost $1,011,463) $ 1,018,962 Total Value of Investments (cost $26,967,932) 98.5 % 28,111,222 Other Assets, Less Liabilities 1.5 439,009 Net Assets 100.0 % $28,550,231 * Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 18,628,098 $ — $ 18,628,098 U.S. Government Agency Obligations — 6,563,797 — 6,563,797 U.S. Government Obligations — 1,900,365 — 1,900,365 U.S. Government FDIC Guaranteed Debt — 1,018,962 — 1,018,962 Total Investments in Securities $ — $ 28,111,222 $ — $ 28,111,222 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. 20 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Growth & Income Fund for the fiscal year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 2.37%, including dividends of 50 cents per share. For much of the period under review, the markets reflected a positive bias, building upon encouraging economic data and strong corporate earnings performance. The S&P 500 Index rose nearly 9% through April 2011, and had recovered much of the ground lost during the financial crisis of 2008. During the late spring of 2011, macroeconomic issues in Europe heated up again, as Greece appeared likely to default on its sovereign debt without a rescue from its fellow European Union (“EU”) neighbors. From that point forward, equity markets became highly correlated to the news headlines coming out of Europe. The stress on that marketplace began to spread, as European financial institutions had enormous exposure, and could not bear the potential financial losses without significant capital infusions. Economic growth in turn began to slow, and both the U.S. and international markets were affected. The markets corrected during May and June, but began to rally once again as second-quarter-earnings reports looked strong. Hopes were dashed during July however, as the U.S. debt-ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets dropped precipitously to the end of September, as fear of an oncoming recession loomed large. During October, the markets rebounded sharply, as the S&P 500 Index was up 10.9% and the Dow Jones Industrial Average rose 9.5%. In fact, The Wall Street Journal reported that October was the best month for stocks since October 2002. The Dow’s 1,042 point rise was its biggest ever. Despite these increases, investors were slow to return to the market, still concerned about larger economic issues and uncertainties. Europe’s sovereign-debt crisis, the continued problems with U.S. government gridlock and partisan bickering, and the frustratingly slow and uneven economic recovery, hampered overall sentiment. During the balance of the year, the markets continued their volatile streak, but gained or lost little ground. While economic data has shown slightly steadier improvements, most indicators remain near their annual lows, and clarity on the European sovereign-debt crisis and upcoming U.S. elections remains elusive. 21 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND Performance for the Fund reflected the challenging macro environment, and was not immune from the increased volatility. The Fund’s strategy of multi-cap investing (owning large-, mid- and small-capitalization companies) benefited during the earlier parts of the year, hurt performance during the market downdraft in August and September, when small- and mid-cap stocks fell over 20%, and rebounded during the final three months, as investor confidence gradually improved. The defensive strategy of owning dividend-paying stocks was beneficial, as those names performed slightly better than the markets. Among sectors, key contributors to performance came from consumer discretionary, consumer staples, industrials, health care and technology stocks. The fund benefited from remaining underweight in financials, as that sector was the worst performing overall. Sectors that lagged included basic materials and energy. Notable consumer discretionary performers were retailers Limited Brands and Pier One Imports; broadcaster CBS; and global fast-food restaurateur, McDonald’s. Notable performers within consumer staples included beauty products and nutraceuticals manufacturer, Nu Skin Enterprises, and tobacco giants Altria Group and Philip Morris International. Within industrials, shares of Goodrich, a maker of aerospace components, rallied 44% on the news it had agreed to be acquired by United Technologies. The Fund also benefited from its investments in smaller names, such as generator manufacturer Generac Holdings, which rose on strong earnings and increased demand for its products. Within technology, the Fund’s largest holding, IBM, rose 25% during the year and was the most significant contributor to overall performance. In addition to Goodrich, the Fund continued to benefit from mergers and acquisitions of its holdings. In total, 10 of the Fund’s holdings received or completed takeover offers during the period under review. Key contributors to performance included the takeover of Varian Semiconductor by Applied Materials; the acquisition of National Semiconductor by Texas Instruments; the acquisition of government IT-services-provider SRA International by Providence Equity Partners; and the pending takeover of Temple-Inland by International Paper. The Fund maintained a diverse market capitalization allocation, ending the fiscal year with 73% large cap, 11% mid cap and 16% small cap, according to Lipper’s market capitalization ranges. This is consistent with the Fund’s long-term strategy. The Fund’s weighting within large-cap stocks benefited overall returns for the fiscal year and increased due to the merger of Life Blue Chip Fund into Life Growth & Income Fund on December 9, 2011. Small- and mid-cap names, while performing better on a relative basis, were a drag on performance due to weaker absolute returns. 22 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 23 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $938.54 $3.91 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.18 $4.08 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 24 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/01 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 25 Portfolio of Investments GROWTH & INCOME FUND December 31, 2011 Shares Security Value COMMON STOCKS—98.6% Consumer Discretionary—13.2% 31,400 American Greetings Corporation – Class “A” $ 392,814 107,800 Best Buy Company, Inc. 2,519,286 40,600 * BorgWarner, Inc. 2,587,844 141,985 CBS Corporation – Class “B” 3,853,473 17,261 CEC Entertainment, Inc. 594,641 20,064 Coach, Inc. 1,224,707 29,000 * Delphi Automotive, PLC 624,660 54,400 * GNC Acquisition Holdings, Inc. – Class “A” 1,574,880 65,700 Home Depot, Inc. 2,762,028 89,800 Limited Brands, Inc. 3,623,430 42,900 Lowe’s Companies, Inc. 1,088,802 33,200 McDonald’s Corporation 3,330,956 118,943 Newell Rubbermaid, Inc. 1,920,929 4,600 Oxford Industries, Inc. 207,552 206,300 * Pier 1 Imports, Inc. 2,873,759 41,398 * Steiner Leisure, Ltd. 1,879,055 180,870 Stewart Enterprises, Inc. – Class “A” 1,041,811 40,000 Tiffany & Company 2,650,400 24,400 * TRW Automotive Holdings Corporation 795,440 16,500 Tupperware Brands Corporation 923,505 48,900 Walt Disney Company 1,833,750 104,983 Wyndham Worldwide Corporation 3,971,507 42,275,229 Consumer Staples—9.8% 116,100 Altria Group, Inc. 3,442,365 57,500 Avon Products, Inc. 1,004,525 63,489 Coca-Cola Company 4,442,325 72,700 CVS Caremark Corporation 2,964,706 31,661 Kraft Foods, Inc. – Class “A” 1,182,855 22,800 McCormick & Company, Inc. 1,149,576 24,627 Nu Skin Enterprises, Inc. – Class “A” 1,196,133 36,200 PepsiCo, Inc. 2,401,870 84,600 Philip Morris International, Inc. 6,639,408 39,713 Procter & Gamble Company 2,649,254 20,800 Walgreen Company 687,648 62,064 Wal-Mart Stores, Inc. 3,708,945 31,469,610 26 Shares Security Value Energy—11.6% 34,400 Anadarko Petroleum Corporation $ 2,625,752 52,900 * C&J Energy Services, Inc. 1,107,197 42,700 Chevron Corporation 4,543,280 63,389 ConocoPhillips 4,619,156 15,700 Devon Energy Corporation 973,400 42,000 Ensco, PLC (ADR) 1,970,640 71,611 ExxonMobil Corporation 6,069,748 13,200 Hess Corporation 749,760 102,022 Marathon Oil Corporation 2,986,184 46,711 Marathon Petroleum Corporation 1,555,009 40,850 National Oilwell Varco, Inc. 2,777,392 78,800 * Noble Corporation 2,381,336 16,994 Sasol, Ltd. (ADR) 805,516 22,700 Schlumberger, Ltd. 1,550,637 87,107 Suncor Energy, Inc. 2,511,295 37,226,302 Financials—10.7% 13,100 ACE, Ltd. 918,572 23,000 Allstate Corporation 630,430 63,506 American Express Company 2,995,578 56,500 Ameriprise Financial, Inc. 2,804,660 114,800 Brookline Bancorp, Inc. 968,912 15,100 Chubb Corporation 1,045,222 49,843 Discover Financial Services 1,196,232 26,600 Financial Select Sector SPDR Fund (ETF) 345,800 85,500 FirstMerit Corporation 1,293,615 37,100 Invesco, Ltd. 745,339 114,588 JPMorgan Chase & Company 3,810,051 28,800 M&T Bank Corporation 2,198,592 47,800 MetLife, Inc. 1,490,404 27,000 Morgan Stanley 408,510 133,600 New York Community Bancorp, Inc. 1,652,632 48,400 PNC Financial Services Group, Inc. 2,791,228 27,000 SPDR KBW Regional Banking (ETF) 659,070 103,279 * Sunstone Hotel Investors, Inc. (REIT) 841,724 20,200 Travelers Companies, Inc. 1,195,234 106,088 U.S. Bancorp 2,869,680 79,600 Urstadt Biddle Properties – Class “A” (REIT) 1,439,168 69,767 Wells Fargo & Company 1,922,778 34,223,431 27 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2011 Shares Security Value Health Care—10.8% 85,500 Abbott Laboratories $ 4,807,665 15,730 Baxter International, Inc. 778,320 11,100 * Biogen IDEC, Inc. 1,221,555 34,500 Covidien, PLC 1,552,845 58,400 * Gilead Sciences, Inc. 2,390,312 27,000 Hill-Rom Holdings, Inc. 909,630 79,375 Johnson & Johnson 5,205,413 8,200 McKesson Corporation 638,862 40,100 * Medco Health Solutions, Inc. 2,241,590 88,943 Merck & Company, Inc. 3,353,151 245,639 Pfizer, Inc. 5,315,628 34,953 Sanofi-Aventis (ADR) 1,277,183 68,943 * Thermo Fisher Scientific, Inc. 3,100,367 37,800 UnitedHealth Group, Inc. 1,915,704 34,708,225 Industrials—16.0% 58,294 3M Company 4,764,369 58,895 * Altra Holdings, Inc. 1,108,993 36,100 * Armstrong World Industries, Inc. 1,583,707 30,800 Caterpillar, Inc. 2,790,480 34,537 Chicago Bridge & Iron Company NV – NY Shares 1,305,498 23,100 * Esterline Technologies Corporation 1,292,907 29,700 * Generac Holdings, Inc. 832,491 88,396 General Electric Company 1,583,172 39,235 Goodrich Corporation 4,853,370 61,040 Honeywell International, Inc. 3,317,524 52,153 IDEX Corporation 1,935,398 65,950 ITT Corporation 1,274,814 12,700 Lockheed Martin Corporation 1,027,430 48,119 * Mobile Mini, Inc. 839,677 25,018 Northrop Grumman Corporation 1,463,053 31,000 Parker Hannifin Corporation 2,363,750 40,300 Raytheon Company 1,949,714 42,000 Snap-on, Inc. 2,126,040 129,700 TAL International Group, Inc. 3,734,063 55,300 Textainer Group Holdings, Ltd. 1,610,336 50,700 * Thermon Group Holdings, Inc. 893,334 28 Shares Security Value Industrials (continued) 101,393 Tyco International, Ltd. $ 4,736,067 48,400 United Technologies Corporation 3,537,556 20,700 Xylem, Inc. 531,783 51,455,526 Information Technology—18.9% 12,400 * Apple, Inc. 5,022,000 15,000 Automatic Data Processing, Inc. 810,150 51,200 Avago Technologies, Ltd. 1,477,632 12,800 * CACI International, Inc. – Class “A” 715,776 180,500 Cisco Systems, Inc. 3,263,440 11,900 * Coherent, Inc. 622,013 46,700 * eBay, Inc. 1,416,411 164,300 * EMC Corporation 3,539,022 102,240 Hewlett-Packard Company 2,633,702 176,552 Intel Corporation 4,281,386 43,729 International Business Machines Corporation 8,040,889 65,800 Intersil Corporation – Class “A” 686,952 257,000 Microsoft Corporation 6,671,720 214,100 * NCR Corporation 3,524,086 79,800 Oracle Corporation 2,046,870 77,855 * Parametric Technology Corporation 1,421,632 81,988 QUALCOMM, Inc. 4,484,744 130,860 * Symantec Corporation 2,047,959 70,400 TE Connectivity, Ltd. 2,169,024 163,400 Western Union Company 2,983,684 179,400 * Yahoo!, Inc. 2,893,722 60,752,814 Materials—4.6% 21,533 Buckeye Technologies, Inc. 720,063 46,700 Celanese Corporation – Series “A” 2,067,409 21,700 DuPont (E.I.) de Nemours & Company 993,426 64,340 Freeport-McMoRan Copper & Gold, Inc. 2,367,069 78,900 Kronos Worldwide, Inc. 1,423,356 42,700 LyondellBasell Industries NV – Class “A” 1,387,323 11,600 Praxair, Inc. 1,240,040 68,320 RPM International, Inc. 1,677,256 85,464 Temple-Inland, Inc. 2,710,063 14,586,005 29 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2011 Shares or Principal Amount Security Value Telecommunication Services—2.6% 125,783 AT&T, Inc. $ 3,803,678 113,800 Verizon Communications, Inc. 4,565,656 8,369,334 Utilities—.4% 21,800 American Electric Power Company, Inc. 900,558 12,026 Atmos Energy Corporation 401,067 1,301,625 Total Value of Common Stocks (cost $255,660,840) 316,368,101 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.2% $3,895M Federal Home Loan Bank, 0.02%, 3/7/12 (cost $3,894,857) 3,894,857 Total Value of Investments (cost $259,555,697) 99.8 % 320,262,958 Other Assets, Less Liabilities .2 542,407 Net Assets 100.0 % $320,805,365 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 30 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ 316,368,101 $ — $ — $ 316,368,101 Short-Term U.S. Government Agency Obligations — 3,894,857 — 3,894,857 Total Investments in Securities* $ 316,368,101 $ 3,894,857 $ — $ 320,262,958 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. See notes to financial statements 31 Portfolio Manager’s Letter HIGH YIELD FUND Dear Investor: This is the annual report for the First Investors Life High Yield Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 5.7%, including dividends of 47.8 cents per share. The U.S. high yield market started and ended the year strong, but was characterized by greater volatility this year as macro headlines had investors alternating between risk-off and risk-on sentiment. High-quality government bonds, like Treasuries, Bunds and Gilts, posted double digit returns and outperformed investment grade corporate bonds and high yield securities. Riskier government bonds suffered. The main headlines that moved high yield markets were related to European periphery debt issues and the future of the Euro as well as concerns about the strength of the U.S. economic recovery. August was the most difficult month of the year for riskier assets, and one of the 10 worst months of the high yield market, as a result of S&P’s downgrade of U.S. government debt as well as unresolved issues in Europe. Despite all this, high yield bonds proved exceptionally resilient. Higher quality, BB-rated bonds outperformed B-rated and CC-rated credits as investors favored quality. High yield new issuance was strong — the second best year on record as companies continued to refinance and extend maturities. Defaults remained low and came in under 2% for the year. In this environment, the Fund generated strong positive performance and outperformed its benchmark, the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Index. The outperformance is largely a function of the Fund’s exposure to higher-quality BB-rated and B-rated credits that outperformed, particularly when market sentiment was “risk-off.” The Fund’s relative underweight of the poor performing banking and insurance sectors also bolstered relative performance. On an absolute basis, energy, our largest weighting, was the greatest contributor to performance, followed by cable/satellite TV and utilities. Each of these industries can perform well in a wide range of economic environments. Relative to the benchmark, we had the most positive impact from strong credit selection (and avoidance) in the homebuilders, banking and chemicals sectors. Looking back on the year, high yield proved resilient in a volatile climate because the fundamentals of the asset class remain strong. Companies are sitting on record cash balances and have aggressively focused on deleveraging and righting their balance sheets. Many companies have been successful in pushing out their debt maturities. We believe the default outlook remains benign for the next two years and are forecasting a default rate of under 2% for both the United States and Europe for each 32 of 2012 and 2013. Nevertheless, high yield will not be immune to the macro headline news coming out of Europe. Despite this, high yield should continue to be one of the few sources of yield in an otherwise low-yield world. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 33 Fund Expenses (unaudited) HIGH YIELD FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $1,014.22 $4.37 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $4.38 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 34 Cumulative Performance Information (unaudited) HIGH YIELD FUND Comparison of change in value of $10,000 investment in the First Investors Life Series High Yield Fund and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series High Yield Fund beginning 12/31/01 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares . Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 35 Portfolio of Investments HIGH YIELD FUND December 31, 2011 Principal Amount Security Value CORPORATE BONDS—95.8% Automotive—4.4% $775M Chrysler Group, LLC/CG Co. – Issuer Inc., 8.25%, 2021 (a) $ 709,125 425M Cooper Tire & Rubber Co., 8%, 2019 437,750 300M Cooper-Standard Automotive, Inc., 8.5%, 2018 315,375 525M Exide Technologies, 8.625%, 2018 406,875 350M Ford Motor Co., 6.625%, 2028 370,286 275M Hertz Corp., 6.75%, 2019 277,063 475M Jaguar Land Rover, PLC, 7.75%, 2018 (a) 454,813 300M Oshkosh Corp., 8.5%, 2020 310,500 3,281,787 Building Materials—3.2% 525M Associated Materials, LLC, 9.125%, 2017 460,688 Building Materials Corp.: 475M 6.875%, 2018 (a) 501,125 575M 7.5%, 2020 (a) 623,875 325M Griffon Corp., 7.125%, 2018 323,375 500M Texas Industries, Inc., 9.25%, 2020 450,000 2,359,063 Capital Goods—.6% 375M Belden CDT, Inc., 9.25%, 2019 402,188 Chemicals—3.8% 400M Ferro Corp., 7.875%, 2018 404,000 175M Huntsman International, LLC, 8.625%, 2021 186,375 425M Kinove German Bondco GmbH, 9.625%, 2018 (a) 405,875 275M Lyondell Chemical Co., 11%, 2018 301,813 200M LyondellBasell Industries NV, 6%, 2021 (a) 208,500 350M Polymer Group, Inc., 7.75%, 2019 (a) 364,000 200M PolyOne Corp., 7.375%, 2020 207,000 Solutia, Inc.: 525M 8.75%, 2017 576,188 175M 7.875%, 2020 191,188 2,844,939 36 Principal Amount Security Value Consumer Non-Durables—1.4% $450M Easton-Bell Sports, Inc., 9.75%, 2016 $ 492,750 Levi Strauss & Co.: 100M 8.875%, 2016 104,500 100M 7.625%, 2020 102,625 325M Phillips Van-Heusen Corp., 7.375%, 2020 354,250 1,054,125 Energy—14.1% 225M Antero Resources Finance Corp., 7.25%, 2019 (a) 231,750 Basic Energy Services, Inc.: 75M 7.125%, 2016 75,562 225M 7.75%, 2019 227,812 400M Berry Petroleum Co., 8.25%, 2016 418,000 275M Chesapeake Energy Corp., 7.25%, 2018 305,250 Concho Resources, Inc.: 325M 8.625%, 2017 356,687 175M 6.5%, 2022 183,750 Consol Energy, Inc.: 225M 8%, 2017 247,500 525M 8.25%, 2020 582,750 Copano Energy, LLC: 75M 7.75%, 2018 78,375 150M 7.125%, 2021 152,250 550M Crosstex Energy, LP, 8.875%, 2018 603,625 275M Denbury Resources, Inc., 8.25%, 2020 308,687 375M El Paso Corp., 6.5%, 2020 407,248 200M El Paso Pipeline Partners Operating Co., LLC, 5%, 2021 206,843 100M Encore Acquisition Co., 9.5%, 2016 110,750 250M Expro Finance Luxembourg SCA, 8.5%, 2016 (a) 221,250 Ferrellgas Partners, LP: 475M 9.125%, 2017 498,750 240M 8.625%, 2020 233,400 550M Forest Oil Corp., 7.25%, 2019 563,750 450M Genesis Energy, LP, 7.875%, 2018 452,250 575M Hilcorp Energy I, LP, 8%, 2020 (a) 618,125 Inergy, LP: 325M 7%, 2018 331,500 92M 6.875%, 2021 92,920 300M Kodiak Oil & Gas Corp., 8.125%, 2019 (a) 311,250 50M Linn Energy, LLC, 6.5%, 2019 (a) 49,875 325M Murray Energy Corp., 10.25%, 2015 (a) 324,188 37 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2011 Principal Amount Security Value Energy (continued) Penn Virginia Corp.: $150M 10.375%, 2016 $ 160,500 100M 7.25%, 2019 93,500 Quicksilver Resources, Inc.: 125M 8.25%, 2015 130,000 300M 11.75%, 2016 342,000 300M 9.125%, 2019 319,500 325M SandRidge Energy, Inc., 7.5%, 2021 324,188 225M SESI, LLC, 6.375%, 2019 230,063 SM Energy Co.: 75M 6.625%, 2019 (a) 78,375 200M 6.5%, 2021 (a) 207,000 200M Western Refining, Inc., 11.25%, 2017 (a) 228,500 175M WPX Energy, Inc., 6%, 2022 (a) 180,031 10,487,754 Financials—4.5% Ally Financial, Inc.: 125M 4.5%, 2014 120,937 500M 6.25%, 2017 484,175 600M 8%, 2020 616,500 100M CNH Capital, LLC, 6.25%, 2016 (a) 103,500 Ford Motor Credit Co., LLC: 100M 6.625%, 2017 108,984 600M 5.875%, 2021 626,470 100M General Motors Financial Co., 6.75%, 2018 (a) 102,500 International Lease Finance Corp.: 50M 5.875%, 2013 49,500 750M 8.625%, 2015 771,562 275M 8.75%, 2017 283,937 75M 8.25%, 2020 75,937 3,344,002 Food/Beverage/Tobacco—1.0% CF Industries, Inc.: 250M 6.875%, 2018 286,875 100M 7.125%, 2020 118,500 375M JBS USA, LLC, 7.25%, 2021 (a) 351,563 756,938 38 Principal Amount Security Value Food/Drug—2.4% $850M McJunkin Red Man Corp., 9.5%, 2016 $ 867,000 475M NBTY, Inc., 9%, 2018 524,875 175M SUPERVALU, Inc., 7.5%, 2014 178,938 200M Tops Holding Corp./Tops Markets, LLC, 10.125%, 2015 210,000 1,780,813 Forest Products/Containers—2.5% 325M Clearwater Paper Corp., 7.125%, 2018 339,625 225M Exopack Holding Corp., 10%, 2018 (a) 226,125 175M JSG Funding, PLC (Smurfit Kappa Funding, PLC), 7.75%, 2015 175,875 100M Mercer International, Inc., 9.5%, 2017 102,750 400M Reynolds Group Escrow, LLC, 7.75%, 2016 (a) 423,000 225M Reynolds Group Issuer, Inc., 9%, 2019 (a) 214,875 Sealed Air Corp.: 200M 8.125%, 2019 (a) 220,000 125M 8.375%, 2021 (a) 138,750 1,841,000 Gaming/Leisure—1.2% 250M Ameristar Casinos, Inc., 7.5%, 2021 258,750 325M MCE Finance, Ltd., 10.25%, 2018 351,813 200M National CineMedia, LLC, 7.875%, 2021 199,250 50M Wynn Las Vegas, LLC, 7.75%, 2020 55,750 865,563 Health Care—6.2% 250M AMERIGROUP Corp., 7.5%, 2019 258,750 600M Aviv Healthcare Properties, LP, 7.75%, 2019 591,000 175M Capella Healthcare, Inc., 9.25%, 2017 178,500 Community Health Systems, Inc.: 256M 8.875%, 2015 264,960 125M 8%, 2019 (a) 126,562 350M ConvaTec Healthcare, 10.5%, 2018 (a) 314,125 200M DaVita, Inc., 6.375%, 2018 205,250 600M Genesis Health Ventures, Inc., 9.75%, 2005 (b)(c) 375 HCA Holdings, Inc.: 100M 6.375%, 2015 102,375 75M 8%, 2018 79,500 100M 6.5%, 2020 104,000 275M 7.75%, 2021 281,187 325M 7.5%, 2022 333,125 39 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2011 Principal Amount Security Value Health Care (continued) $150M Health Management Associates, Inc., 7.375%, 2020 (a) $ 156,375 Healthsouth Corp.: 300M 7.25%, 2018 299,250 150M 7.75%, 2022 148,312 525M IASIS Healthcare, LLC, 8.375%, 2019 460,687 175M LVB Acquisition, Inc. (Biomet, Inc.), 10%, 2017 189,875 40M Select Medical Corp., 7.625%, 2015 37,800 225M Universal Hospital Services, Inc., 8.5%, 2015 228,375 250M Vanguard Health Holding Co. II, LLC, 8%, 2018 249,375 4,609,758 Information Technology—2.6% Equinix, Inc.: 250M 8.125%, 2018 273,750 175M 7%, 2021 185,063 Fidelity National Information Services, Inc.: 175M 7.625%, 2017 190,312 325M 7.875%, 2020 352,625 Jabil Circuit, Inc.: 50M 7.75%, 2016 56,000 550M 8.25%, 2018 636,625 275M MEMC Electronic Materials, Inc., 7.75%, 2019 200,063 1,894,438 Manufacturing—2.7% 200M Amsted Industries, 8.125%, 2018 (a) 213,000 515M Case New Holland, Inc., 7.875%, 2017 584,525 650M Manitowoc Co., Inc., 8.5%, 2020 688,188 325M Park-Ohio Industries, Inc., 8.125%, 2021 321,750 175M Terex Corp., 10.875%, 2016 194,250 2,001,713 Media-Broadcasting—4.5% 375M Allbritton Communication Co., 8%, 2018 374,062 Belo Corp.: 575M 7.25%, 2027 495,937 100M 7.75%, 2027 87,250 575M Cumulus Media, Inc., 7.75%, 2019 (a) 513,187 350M Nexstar/Mission Broadcasting, Inc., 8.875%, 2017 360,500 40 Principal Amount Security Value Media-Broadcasting (continued) Sinclair Television Group, Inc.: $575M 9.25%, 2017 (a) $ 629,625 100M 8.375%, 2018 103,750 700M XM Satellite Radio, Inc., 7.625%, 2018 (a) 738,500 3,302,811 Media-Cable TV—6.5% 525M Cablevision Systems Corp., 8.625%, 2017 584,062 CCO Holdings, LLC: 375M 7%, 2019 392,812 175M 7.375%, 2020 185,500 350M Cequel Communications Holdings I, Inc., 8.625%, 2017 (a) 372,750 Clear Channel Worldwide: 350M 9.25%, 2017 Series “A” 378,000 525M 9.25%, 2017 Series “B” 569,625 100M CSC Holdings, LLC, 6.75%, 2021 (a) 105,750 350M DISH DBS Corp., 7.875%, 2019 397,250 200M Echostar DBS Corp., 7.125%, 2016 216,500 475M Quebecor Media, Inc., 7.75%, 2016 490,438 675M UPC Germany GmbH, 8.125%, 2017 (a) 716,344 400M UPC Holding BV, 9.875%, 2018 (a) 428,500 4,837,531 Media-Diversified—1.5% 450M Entravision Communications Corp., 8.75%, 2017 443,250 475M Lamar Media Corp., 7.875%, 2018 505,875 125M NAI Entertainment Holdings, LLC, 8.25%, 2017 (a) 132,813 1,081,938 Metals/Mining—7.5% 450M AK Steel Corp., 7.625%, 2020 425,250 Arch Coal, Inc.: 325M 7.25%, 2020 333,937 125M 7.25%, 2021 (a) 129,062 FMG Resources (August 2006) Property, Ltd.: 150M 7%, 2015 (a) 152,250 175M 6.375%, 2016 (a) 170,625 200M 6.875%, 2018 (a) 192,500 175M JMC Steel Group, 8.25%, 2018 (a) 171,500 375M Metals USA, Inc., 11.125%, 2015 391,406 650M Novelis, Inc., 8.375%, 2017 693,875 41 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2011 Principal Amount Security Value Metals/Mining (continued) Peabody Energy Corp.: $325M 6%, 2018 (a) $ 333,125 50M 6.5%, 2020 52,750 600M 6.25%, 2021 (a) 624,000 125M Thompson Creek Metals Co., Inc., 7.375%, 2018 111,875 United States Steel Corp.: 125M 7%, 2018 124,375 675M 7.375%, 2020 661,500 225M Vedanta Resources, PLC, 9.5%, 2018 (a) 195,750 Vulcan Materials Co.: 250M 6.5%, 2016 259,375 100M 6.4%, 2017 102,000 450M 7%, 2018 465,750 5,590,905 Real Estate Investment Trusts—1.0% 75M CB Richard Ellis Service, 6.625%, 2020 77,250 Developers Diversified Realty Corp.: 100M 9.625%, 2016 116,427 75M 7.875%, 2020 83,800 100M Host Hotels & Resorts, LP, 6%, 2021 (a) 102,750 Omega Healthcare Investors, Inc.: 200M 6.75%, 2022 202,000 125M 7.5%, 2020 133,750 715,977 Retail-General Merchandise—6.2% 125M CKE Restaurants, Inc., 11.375%, 2018 136,875 600M DineEquity, Inc., 9.5%, 2018 647,250 325M J.C. Penney Corp., Inc., 7.95%, 2017 355,875 Limited Brands, Inc.: 300M 8.5%, 2019 351,000 75M 6.625%, 2021 79,875 475M Needle Merger Sub Corp., 8.125%, 2019 (a) 454,813 475M NPC International, Inc., 10.5%, 2020 (a) 479,750 QVC, Inc.: 350M 7.5%, 2019 (a) 377,125 50M 7.375%, 2020 (a) 53,625 200M Sally Holdings, LLC/Sally Capital, Inc., 6.875%, 2019 (a) 210,000 550M Toys R Us Property Co. I, Inc., 10.75%, 2017 604,313 42 Principal Amount Security Value Retail-General Merchandise (continued) $175M Toys R Us Property Co. II, Inc., 8.5%, 2017 $ 182,000 350M Wendy’s/Arby’s Restaurants, LLC., 10%, 2016 386,750 75M Yankee Acquisition Corp., 8.5%, 2015 76,125 225M YCC Holdings, LLC/Yankee Finance, Inc., 10.25%, 2016 198,000 4,593,376 Services—2.3% 275M CoreLogic, Inc., 7.25%, 2021 (a) 264,687 125M FTI Consulting, Inc., 6.75%, 2020 129,687 25M Geo Group, Inc., 6.625%, 2021 25,250 Iron Mountain, Inc.: 225M 7.75%, 2019 238,781 300M 8.375%, 2021 321,000 350M PHH Corp., 9.25%, 2016 334,250 375M Reliance Intermediate Holdings, LP, 9.5%, 2019 (a) 399,375 1,713,030 Telecommunications—8.0% Citizens Communications Co.: 750M 7.125%, 2019 735,000 100M 9%, 2031 91,750 400M Clearwire Communications, LLC, 12%, 2015 (a) 385,000 Frontier Communications Corp.: 275M 8.125%, 2018 278,437 200M 8.5%, 2020 205,750 300M GCI, Inc., 8.625%, 2019 319,875 750M Inmarsat Finance, PLC, 7.375%, 2017 (a) 787,500 Intelsat Jackson Holdings, Ltd.: 175M 9.5%, 2016 183,312 150M 7.25%, 2019 (a) 152,625 400M 8.5%, 2019 425,000 50M 7.5%, 2021 (a) 50,687 100M PAETEC Holding Corp., 9.875%, 2018 110,500 150M Qwest Communications International, Inc., 7.125%, 2018 156,750 50M Qwest Corp., 6.5%, 2017 54,875 Sprint Capital Corp.: 525M 6.9%, 2019 434,438 475M 6.875%, 2028 341,406 200M Virgin Media Finance, PLC, 9.5%, 2016 225,500 500M Wind Acquisition Finance SA, 11.75%, 2017 (a) 450,000 43 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2011 Principal Amount Security Value Telecommunications (continued) Windstream Corp.: $225M 7.875%, 2017 $ 244,688 300M 7.75%, 2020 311,625 5,944,718 Transportation—1.8% 275M Aguila 3 SA, 7.875%, 2018 (a) 268,125 650M CHC Helicopter SA, 9.25%, 2020 (a) 588,250 Navios Maritime Holdings: 250M 8.875%, 2017 239,375 375M 8.125%, 2019 281,250 1,377,000 Utilities—5.1% AES Corp.: 125M 9.75%, 2016 143,750 100M 8%, 2017 110,500 100M 7.375%, 2021 (a) 108,250 500M Atlantic Power Corp., 9%, 2018 (a) 503,750 350M Calpine Construction Finance Co., LP, 8%, 2016 (a) 379,750 75M Calpine Corp., 7.5%, 2021 (a) 80,625 75M DPL, Inc., 7.25%, 2021 (a) 81,188 500M Energy Future Holdings Corp., 10%, 2020 527,500 203M Indiantown Cogeneration Utilities, LP, 9.77%, 2020 210,182 400M Intergen NV, 9%, 2017 (a) 423,000 NRG Energy, Inc.: 625M 7.375%, 2017 650,000 275M 7.625%, 2019 (a) 270,875 298M NSG Holdings, LLC, 7.75%, 2025 (a) 306,940 3,796,310 Wireless Communications—.8% MetroPCS Wireless, Inc.: 150M 7.875%, 2018 152,813 125M 6.625%, 2020 116,875 200M Nextel Communications, Inc., 5.95%, 2014 194,000 150M Sprint Nextel Corp., 6%, 2016 125,250 588,938 Total Value of Corporate Bonds (cost $70,728,130) 71,066,615 44 Shares Security Value COMMON STOCKS—.0% Telecommunications 3 * Viatel Holding (Bermuda), Ltd. (b) $ — 5,970 * World Access, Inc. 2 Total Value of Common Stocks (cost $97,360) 2 Total Value of Investments (cost $70,825,490) 95.8 % 71,066,617 Other Assets, Less Liabilities 4.2 3,152,526 Net Assets 100.0 % $74,219,143 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) Securities valued at fair value (see Note 1A). (c) In default as to principal and/or interest payment Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 45 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2011 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 71,006,240 $ 375 $ 71,006,615 Common Stocks 2 — — 2 Total Investments in Securities* $ 2 $ 71,006,240 $ 375 $ 71,006,617 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in Corporate in Common Investments Bonds Stocks in Warrants Total Balance, December 31, 2010 $ 375 $ — $ 21 $ 396 Net sales** — — (1,941) (1,941) Change in unrealized appreciation** — — 753,562 753,562 Realized loss** — — (751,642) (751,642) Transfer in and/or out of Level 3 — Balance, December 31, 2011 $ 375 $ — $ — $ 375 ** Includes conversion of corporate bonds to warrants which were subsequently sold. The following is a summary of Level 3 inputs by industry: Health Care $375 Telecommunications — $375 46 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors Life International Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 0.6%, including dividends of 36.2 cents per share. The year 2011 is likely to be remembered for natural disasters, as well as policy gridlock and economic half-measures that failed to restore fiscal health. Early in the year, Japan’s economy was severely disrupted by an earthquake, tsunami and subsequent nuclear disaster. The country’s equity markets suffered double-digit losses for the year. While the European Union (“EU”) did not suffer a natural disaster, it made little economic progress. Charles De Gaulle once asked, “How can you govern a country which has 246 varieties of cheese?” A similar question could be asked of the EU’s conglomeration of sovereign powers. Global markets were volatile as confidence in the ability of the EU to resolve its fiscal issues waxed and waned. Growth in many emerging economies was hindered by higher interest rates and wages, as well as currency volatility. Toward the end of 2011, however, China’s central bank appeared to refocus its priorities on stimulating economic growth rather than managing inflation. What we consider to be strong stock selection in Switzerland and the United Kingdom, and out-of-index positions in Brazil helped portfolio performance during the reporting period. In Switzerland, Philip Morris International and Nestlé delivered strong absolute and relative returns. British American Tobacco, Imperial Tobacco and Diageo helped absolute and relative performance in the United Kingdom, as did Brazilian companies Redecard and Souza Cruz. The Fund’s out-of-index positions in India hurt performance during the period. The top-performing sector during the period was consumer staples. The Fund had more exposure to consumer staples companies than did its benchmark, which helped performance. What we believe to be strong stock selection and limited exposure to the utilities and information technology sectors also helped performance during the period. Uncertainty continues to underpin our outlook for the global economy. Confidence that governments in developed countries have the power or the will to resolve pressing fiscal issues has diminished. If upcoming policy decisions in the United States and the EU help restore confidence, then the global growth outlook may improve. If they do 47 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND not, then we may see continued economic weakness. The underlying structural issues driving global market volatility remain unchanged. While we like the way our portfolio is positioned in these uncertain times, we caution investors to remember that volatility often results in periods of strong overperformance and underperformance. A great year may be followed by a weaker one. Macroeconomic concerns will heighten and diminish, causing the Fund to fluctuate as the market’s mood changes. As bottom-up investors, we will continue to focus on underlying growth drivers, profitability and earnings potential as we pursue our objective: outperformance over full-market cycles. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 48 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $935.68 $4.49 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.57 $4.69 * Expenses are equal to the annualized expense ratio of .92%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 49 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/01 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from First Investors Management Company, Inc. 50 Portfolio of Investments INTERNATIONAL FUND December 31, 2011 Shares Security Value COMMON STOCKS—98.8% United Kingdom—23.6% 37,874 Admiral Group, PLC $ 501,486 152,079 British American Tobacco, PLC 7,221,543 64,908 Bunzl, PLC 891,721 115,763 Diageo, PLC 2,530,393 193,363 Domino’s Pizza UK & IRL, PLC 1,209,533 46,060 Fresnillo, PLC 1,093,054 24,900 GlaxoSmithKline, PLC 569,427 127,922 Imperial Tobacco Group, PLC 4,840,861 20,705 Reckitt Benckiser Group, PLC 1,023,248 62,445 * Rolls-Royce Holdings, PLC 724,446 4,405,305 * Rolls-Royce Holdings, PLC – “C” Shares (a) 6,846 59,635 SABMiller, PLC 2,100,561 349,029 Tesco, PLC 2,188,415 24,901,534 Brazil—11.6% 94,590 AES Tiete SA 1,363,131 94,575 CETIP SA – Balcao Organizado de Ativos e Derivativos 1,366,464 57,750 Companhia de Bebidas das Americas (ADR) 2,084,198 55,742 Companhia Energetica de Minas Gerais (ADR) 991,650 77,200 CPFL Energia SA 1,081,483 21,100 CPFL Energia SA (ADR) 595,231 40,238 Itau Unibanco Holding SA (ADR) 746,817 117,558 Redecard SA 1,839,709 179,785 Souza Cruz SA 2,208,216 12,276,899 India—10.5% 412,345 HDFC Bank, Ltd. 3,314,367 3,683 HDFC Bank, Ltd. (ADR) 96,789 298,218 Housing Development Finance Corporation, Ltd. 3,661,671 652,812 ITC, Ltd. 2,474,551 13,442 Nestle India, Ltd. 1,036,493 21,500 Tata Consultancy Services, Ltd. 469,899 11,053,770 51 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2011 Shares Security Value Switzerland—7.6% 5,852 Kuehne & Nagel International AG $ 660,235 202 Lindt & Spruengli AG 603,559 78,760 Nestle SA – Registered 4,548,219 39,300 Novartis AG – Registered 2,256,882 8,068,895 Netherlands—7.4% 24,047 Core Laboratories NV 2,740,156 45,631 Royal Dutch Shell, PLC – Class “A” 1,667,484 98,967 Unilever NV-CVA 3,413,541 7,821,181 United States—6.8% 91,807 Philip Morris International, Inc. 7,205,013 France—5.9% 9,303 bioMerieux 667,114 18,447 Bureau Veritas SA 1,348,209 25,222 Essilor International SA 1,786,066 2,859 Hermes International 854,920 16,896 Pernod Ricard SA 1,571,752 6,228,061 Canada—5.4% 19,829 Canadian National Railway Company 1,559,252 46,042 Canadian Natural Resources, Ltd. 1,720,951 29,862 Goldcorp, Inc. 1,322,931 23,500 * Valeant Pharmaceuticals International, Inc. 1,097,399 5,700,533 Australia—4.5% 147,642 Coca-Cola Amatil, Ltd. 1,742,182 30,992 Newcrest Mining, Ltd. 940,480 36,291 QBE Insurance Group, Ltd. 481,811 61,408 Woolworths, Ltd. 1,580,182 4,744,655 Denmark—3.3% 30,195 Novo Nordisk A/S – Series “B” 3,480,783 52 Shares Security Value Japan—3.1% 12,700 Daito Trust Construction Company, Ltd. $ 1,089,420 23,500 Nitori Company, Ltd. 2,205,225 3,294,645 Belgium—2.4% 40,391 Anheuser-Busch InBev NV 2,480,361 Ireland—2.3% 54,652 Covidien, PLC 2,459,887 China—1.1% 10,209 * Baidu.com, Inc. (ADR) 1,189,042 Columbia—.9% 22,074 Ecopetrol SA (ADR) 982,734 Singapore—.9% 160,500 Oversea-Chinese Banking Corporation, Ltd. 969,201 Hong Kong—.7% 133,358 L’Occitane International SA 267,863 175,900 Wynn Macau, Ltd. 441,641 709,504 Mexico—.4% 164,960 Wal-Mart de Mexico SAB de CV 452,727 Sweden—.4% 14,205 Indutrade AB 379,198 Total Value of Common Stocks (cost $78,138,712) 98.8 % 104,398,623 Other Assets, Less Liabilities 1.2 1,267,834 Net Assets 100.0 % $105,666,457 * Non-income producing (a) Security valued at fair value (see Note 1A). Summary of Abbreviations: ADR American Depositary Receipts 53 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Consumer Staples $ 49,365,662 $ 2,208,216 $ — $ 51,573,878 Health Care 12,317,558 — — 12,317,558 Financials 10,861,562 1,366,464 — 12,228,026 Energy 7,111,325 — — 7,111,325 Industrials 5,563,061 — 6,846 5,569,907 Consumer Discretionary 4,711,319 — — 4,711,319 Utilities 1,586,881 2,444,614 — 4,031,495 Information Technology 1,658,941 1,839,709 — 3,498,650 Materials 3,356,465 — — 3,356,465 Total Investments in Securities* $ 96,532,774 $ 7,859,003 ** $ 6,846 $ 104,398,623 * The Portfolio of Investments provides information on the country categorization for the portfolio. ** Includes certain foreign securities that were fair valued due to fluctuations in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $7,859,003 of investment securities were classified as Level 2 instead of Level 1. 54 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, December 31, 2010 $ — Net purchases (sales) — Change in unrealized appreciation 6,846 Realized gain (loss) — Transfer in and/or out of Level 3 — Balance, December 31, 2011 $ 6,846 See notes to financial statements 55 Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Life Investment Grade Fund for the year ended December 31, 2011. During the period the Fund’s return on a net asset value basis was 6.2%, including dividends of 52.2 cents per share. The Fund invests in investment grade fixed-income securities. The majority of the Fund’s assets were in investment grade corporate bonds. The Fund also had as much as 6% of its assets in municipal bonds, 5% in mortgage-backed securities and 1% in high-yield corporate bonds. Interest rates moved lower (and bond prices rose) during the review period. The benchmark two-year U.S. Treasury note yield fell to an all-time low of 0.16%, ending the review period at 0.25%. The yield on the 10-year U.S. Treasury fell to 1.7% from 2.5%, the lowest level in over 50 years, closing the period at 1.9%. The decline in Treasury rates reflected slower-than-expected economic growth, the preference for safe investments due to the uncertainty in Europe and aggressive actions by the Federal Reserve (the “Fed”) to stimulate the economy. The review period began with confidence in the increased financial strength of corporate issuers. However, over the next several months the positive tone was offset by certain systemic concerns. Weak economic data pointed toward an increased likelihood that the U.S. economy was moving toward recession. Concern about rising Eurozone deficits and debt levels led to multiple downgrades of European government debt and increased market scrutiny on sovereign risk. While the Fund did not have any direct exposure to European government debt, concerns about it had an impact on the Fund’s investment in U.S. corporate bonds due to the possibility that problems in Europe could result in a recession in the United States. By the end of the review period, European sovereign risk concerns continued to weigh on corporate bond spreads. Nonetheless, the corporate bond market had positive total returns for the review period due to the general decline in interest rates. The Fund underperformed the Bank of America Merrill Lynch U.S. Corporate Master Index during the review period. The relative performance was predominantly the result of the Fund being underweight in corporate bonds with maturities greater than 10 years. Long maturity bonds had the highest returns during the review period, as falling 30-year U.S. Treasury yields reached all-time lows. This was somewhat offset by the Fund being underweight in corporate bonds in the banking sector, which had negative returns for the review period. 56 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 57 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $1,026.47 $3.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.68 $3.57 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 58 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/01 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade corporate public debt issued in the U.S. domestic bond market. Qualifying bonds must have at least one year remaining term to maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Bonds must be rated investment grade based on a composite of Moody’s and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.07%, 5.38% and 5.17%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 59 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2011 Principal Amount Security Value CORPORATE BONDS—91.1% Aerospace/Defense—.4% $200M BAE Systems Holdings, Inc., 4.95%, 2014 (a) $ 211,475 Agriculture—.8% 340M Cargill, Inc., 6%, 2017 (a) 401,327 Chemicals—2.0% 425M Chevron Phillips Chemicals Co., LLC, 8.25%, 2019 (a) 538,821 400M Dow Chemical Co., 4.25%, 2020 417,312 956,133 Consumer Durables—2.4% 400M Black & Decker Corp., 5.75%, 2016 467,100 300M Newell Rubbermaid, Inc., 6.75%, 2012 303,238 300M Stanley Black & Decker, 5.2%, 2040 334,183 1,104,521 Energy—10.4% 400M Canadian Oil Sands, Ltd., 7.75%, 2019 (a) 493,453 200M DCP Midstream, LLC, 9.75%, 2019 (a) 261,074 500M Enbridge Energy Partners, LP, 4.2%, 2021 523,183 449M Maritime & Northeast Pipeline, LLC, 7.5%, 2014 (a) 478,608 400M Nabors Industries, Inc., 6.15%, 2018 447,411 500M Petrobras International Finance Co., 5.375%, 2021 527,801 400M Reliance Holdings USA, Inc., 4.5%, 2020 (a) 364,084 400M Spectra Energy Capital, LLC, 6.2%, 2018 454,168 489M Suncor Energy, Inc., 6.85%, 2039 628,495 200M Valero Energy Corp., 9.375%, 2019 256,823 400M Weatherford International, Inc., 6.35%, 2017 447,396 4,882,496 Financial Services—11.9% 250M Aflac, Inc., 8.5%, 2019 306,823 600M American Express Co., 7%, 2018 725,988 400M BlackRock, Inc., 5%, 2019 437,241 350M CoBank, ACB, 7.875%, 2018 (a) 419,330 200M Compass Bank, 6.4%, 2017 200,041 300M ERAC USA Finance Co., 6.375%, 2017 (a) 347,092 400M FUEL Trust, 4.207%, 2016 (a) 403,788 60 Principal Amount Security Value Financial Services (continued) General Electric Capital Corp.: $400M 5.625%, 2017 $ 443,254 300M 5.5%, 2020 330,627 400M Glencore Funding, LLC, 6%, 2014 (a) 413,387 Harley-Davidson Funding Corp.: 400M 5.75%, 2014 (a) 432,126 210M 6.8%, 2018 (a) 245,746 400M Protective Life Corp., 7.375%, 2019 444,557 400M Prudential Financial Corp., 4.75%, 2015 422,716 5,572,716 Financials—16.2% Bank of America Corp.: 200M 5.65%, 2018 190,799 200M 5%, 2021 182,498 300M Barclays Bank, PLC, 5.125%, 2020 308,670 300M Bear Stearns Cos., Inc., 7.25%, 2018 352,146 Citigroup, Inc.: 650M 6.375%, 2014 682,597 600M 6.125%, 2017 641,130 Goldman Sachs Group, Inc.: 600M 6.15%, 2018 620,052 400M 6.75%, 2037 373,294 600M JPMorgan Chase & Co., 6%, 2018 670,263 Merrill Lynch & Co., Inc.: 400M 5%, 2015 385,602 400M 6.4%, 2017 387,772 Morgan Stanley: 600M 5.95%, 2017 572,346 500M 6.625%, 2018 494,344 600M SunTrust Banks, Inc., 6%, 2017 660,035 500M UBS AG, 5.875%, 2017 521,177 Wells Fargo & Co.: 300M 5.625%, 2017 342,296 200M 4.6%, 2021 219,753 7,604,774 Food/Beverage/Tobacco—7.5% 400M Altria Group, Inc., 9.7%, 2018 538,882 500M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 2020 587,379 300M Bottling Group, LLC, 5.125%, 2019 350,524 61 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2011 Principal Amount Security Value Food/Beverage/Tobacco (continued) $200M Bunge Limited Finance Corp., 5.35%, 2014 $ 209,883 400M Corn Products International, Inc., 4.625%, 2020 426,133 400M Dr. Pepper Snapple Group, Inc., 6.82%, 2018 499,221 400M Lorillard Tobacco Co., 6.875%, 2020 447,694 400M Philip Morris International, Inc., 5.65%, 2018 473,775 3,533,491 Forest Products/Container—.8% 300M International Paper Co., 9.375%, 2019 390,386 Health Care—2.5% 300M Aristotle Holding, Inc., 4.75%, 2021 (a) 311,042 400M Biogen IDEC, Inc., 6.875%, 2018 484,090 200M Novartis, 5.125%, 2019 235,407 100M Roche Holdings, Inc., 6%, 2019 (a) 121,723 1,152,262 Information Technology—6.0% 300M Cisco Systems, Inc., 4.95%, 2019 348,301 300M Computer Sciences Corp., 6.5%, 2018 294,075 300M Dell, Inc., 5.875%, 2019 352,840 400M Harris Corp., 4.4%, 2020 408,964 800M Motorola, Inc., 6%, 2017 897,813 Pitney Bowes, Inc.: 100M 5%, 2015 105,852 400M 5.75%, 2017 429,777 2,837,622 Manufacturing—3.5% 300M General Electric Co., 5.25%, 2017 344,773 500M Ingersoll-Rand Global Holdings Co., 6.875%, 2018 606,469 300M Johnson Controls, Inc., 5%, 2020 334,269 300M Tyco Electronics Group SA, 6.55%, 2017 346,981 1,632,492 62 Principal Amount Security Value Media-Broadcasting—4.6% $400M British Sky Broadcasting Group, PLC, 9.5%, 2018 (a) $ 518,368 Comcast Corp.: 400M 5.15%, 2020 455,662 300M 6.95%, 2037 382,975 400M DirecTV Holdings, LLC, 7.625%, 2016 424,893 300M Time Warner Cable, Inc., 6.75%, 2018 356,794 2,138,692 Media-Diversified—.9% McGraw-Hill Cos., Inc.: 200M 5.9%, 2017 217,903 200M 6.55%, 2037 213,272 431,175 Metals/Mining—5.6% 400M Alcoa, Inc., 6.15%, 2020 416,284 500M ArcelorMittal, 6.125%, 2018 494,426 400M Newmont Mining Corp., 5.125%, 2019 443,782 260M Rio Tinto Finance USA, Ltd., 6.5%, 2018 313,808 400M Vale Overseas, Ltd., 5.625%, 2019 442,640 500M Xstrata Canada Financial Corp., 4.95%, 2021 (a) 511,806 2,622,746 Real Estate Investment Trusts—5.7% 500M Boston Properties, LP, 5.875%, 2019 563,972 300M Digital Realty Trust, LP, 5.25%, 2021 301,105 500M HCP, Inc., 5.375%, 2021 525,135 400M ProLogis, LP, 6.625%, 2018 434,982 400M Simon Property Group, LP, 5.75%, 2015 447,903 400M Ventas Realty, LP, 4.75%, 2021 386,780 2,659,877 Retail-General Merchandise—1.7% 300M GAP, Inc., 5.95%, 2021 286,640 400M Home Depot, Inc., 5.875%, 2036 503,756 790,396 Telecommunications—.8% 309M GTE Corp., 6.84%, 2018 370,610 63 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2011 Principal Amount Security Value Transportation—1.8% $300M Con-way, Inc., 7.25%, 2018 $ 338,454 459M GATX Corp., 8.75%, 2014 521,169 859,623 Utilities—5.0% 300M E. ON International Finance BV, 5.8%, 2018 (a) 343,542 300M Electricite de France SA, 6.5%, 2019 (a) 339,856 400M Exelon Generation Co., LLC, 6.2%, 2017 459,905 Great River Energy Co.: 137M 5.829%, 2017 (a) 155,666 300M 4.478%, 2030 (a) 325,647 400M Ohio Power Co., 5.375%, 2021 459,726 200M Sempra Energy, 9.8%, 2019 270,478 2,354,820 Waste Management—.6% 265M Republic Services, Inc., 3.8%, 2018 274,886 Total Value of Corporate Bonds (cost $39,877,485) 42,782,520 MUNICIPAL BONDS—5.5% 100M Columbia SC Wtrwks & Swr. Sys. Rev., 5%, 2016 116,828 300M Hawaii St. GO, 5%, 2020 376,863 300M Met Govt Nashville & Davidson Cnty. TN Elec. Rev., 5%, 2019 373,305 145M Missouri St. GO, 5%, 2017 178,592 190M North Carolina St. GO, 5%, 2017 229,623 500M Ohio St. GO, 5%, 2020 626,620 300M Pennsylvania St. GO, 5%, 2019 376,446 250M University of Connecticut, 5%, 2020 314,040 Total Value of Municipal Bonds (cost $2,494,886) 2,592,317 Total Value of Investments (cost $42,372,371) 96.6 % 45,374,837 Other Assets, Less Liabilities 3.4 1,576,903 Net Assets 100.0 % $46,951,740 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Summary of Abbreviations: GO General Obligation 64 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 42,782,520 $ — $ 42,782,520 Municipal Bonds — 2,592,317 — 2,592,317 Total Investments in Securities* $ — $ 45,374,837 $ — $ 45,374,837 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. See notes to financial statements 65 Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Life Select Growth Fund for the year ended December 31, 2011. During the period the Fund’s return on a net asset value basis was 5.3%, including dividends of 1.3 cents per share. The Fund’s solid performance continued to build on the outperformance that began in the latter part of last year. As the U.S. economy continued to expand, companies continued to deliver positive earnings growth. With the Fund favoring stocks that are projected to deliver better earnings than the market expects, performance was well ahead of the 2.2% return of the Russell 3000 Growth Index. The Fund’s overall performance relative to the benchmark’s return was largely due to significant outperformance during the first six months of the review period, with the stocks slightly down during the market correction and subsequent recovery over the last six months. Stock selection generated all of the Fund’s outperformance relative to the benchmark, while allocation decisions detracted slightly from performance. In particular, an overweight in the financials sector was detrimental, as it was one of the poorer performers in the benchmark. Running somewhat underweight in consumer staples, the benchmark’s second best performer with a return of 15%, was negative for the Fund. From a sector perspective, the consumer discretionary and information technology sectors generated most of the Fund’s positive performance. These sectors, being sensitive to economic growth, were some of the driving contributors to a positive return in the benchmark. In the consumer discretionary sector, the positions in Ross Stores, Chipotle Mexican Grill and Home Depot produced significant positive performance as consumer spending reached a new high during the year. The stocks returned 52%, 48% and 30%, respectively, for the Fund. In the information technology sector, the Fund’s holdings in IBM and Apple proved important as both stocks rose more than 25% during the year. Also, positions in TIBCO Software and Motorola Solutions were beneficial in generating outperformance. On the negative side, the industrials and health care sectors proved challenging during the review period. In industrials, ManpowerGroup and Parker Hannifin were underachievers as both stocks were down more than 25% for the Fund. ManpowerGroup, a temporary staffing and employment services company, felt the effects of the challenges in the European economy through its significant presence in central Europe. 66 Parker Hannifin, a provider of filtering and fluid control systems, saw its stock drop as concerns over the health of the global economy increased over the year. In the health care sector, the Fund held Express Scripts, a provider of pharmacy benefit management services. Despite the company’s proposed merger with Medco, a similar company, investors became concerned over some contract disputes the company faced with a few large customers. These concerns led to a sell-off in the stock, which was down 27% for the Fund during the year. We are pleased that the market recognized the strong business performance of the companies the Fund held during this year. We continue to believe our focus on high-quality companies with strong earnings expectations is the key to generating excess return over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 67 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $929.67 $4.38 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.67 $4.58 * Expenses are equal to the annualized expense ratio of .90%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 68 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/01 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 69 Portfolio of Investments SELECT GROWTH FUND December 31, 2011 Shares Security Value COMMON STOCKS—94.4% Consumer Discretionary—14.6% 10,080 * Bed Bath & Beyond, Inc. $ 10,095 Home Depot, Inc. 424,394 9,380 Mattel, Inc. 260,389 810 * Priceline.com, Inc. 378,845 13,480 Ross Stores, Inc. 640,704 2,700 V. F. Corporation 342,873 2,631,543 Consumer Staples—10.2% 15,530 Coca-Cola Enterprises, Inc. 400,363 21,000 * Constellation Brands, Inc. – Class “A” 434,070 7,300 Corn Products International, Inc. 383,907 8,950 Whole Foods Market, Inc. 622,741 1,841,081 Energy—9.1% 4,080 Chevron Corporation 434,112 3,520 ExxonMobil Corporation 298,355 5,320 Helmerich & Payne, Inc. 310,475 3,790 Noble Energy, Inc. 357,738 2,510 Occidental Petroleum Corporation 235,187 1,635,867 Financials—7.1% 8,850 American Express Company 417,455 4,950 Capital One Financial Corporation 209,336 15,390 East West Bancorp, Inc. 303,953 2,900 * IntercontinentalExchange, Inc. 349,595 1,280,339 Health Care—15.1% 6,600 Aetna, Inc. 278,454 5,200 * Celgene Corporation 351,520 6,180 Cooper Companies, Inc. 435,814 10,020 DENTSPLY International, Inc. 350,600 70 Shares Security Value Health Care (continued) 12,890 * Endo Pharmaceuticals Holdings, Inc. $ 445,092 5,170 McKesson Corporation 402,795 7,780 * Watson Pharmaceuticals, Inc. 469,445 2,733,720 Industrials—8.3% 10,100 AMETEK, Inc. 425,210 2,200 Precision Castparts Corporation 362,538 5,800 Rockwell Automation, Inc. 425,546 5,390 Ryder System, Inc. 286,425 1,499,719 Information Technology—23.8% 7,340 * ANSYS, Inc. 420,435 2,060 * Apple, Inc. 834,300 8,710 * Check Point Software Technologies, Ltd. 457,623 9,200 Global Payments, Inc. 435,896 3,280 International Business Machines Corporation 603,126 7,780 Motorola Solutions, Inc. 360,136 15,800 * Nuance Communications, Inc. 397,528 16,040 * TIBCO Software, Inc. 383,516 4,970 * VMware, Inc. – Class “A” 413,454 4,306,014 Materials—4.3% 3,300 CF Industries Holdings, Inc. 478,434 3,600 PPG Industries, Inc. 300,564 778,998 Utilities—1.9% 7,720 Exelon Corporation 334,816 Total Value of Common Stocks (cost $14,297,771) 94.4 % 17,042,097 Other Assets, Less Liabilities 5.6 1,013,758 Net Assets 100.0 % $18,055,855 * Non-income producing 71 Portfolio of Investments (continued) SELECT GROWTH FUND December 31, 2011 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ 17,042,097 $ — $ — $ 17,042,097 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. 72 See notes to financial statements Portfolio Manager’s Letter TARGET MATURITY 2015 FUND Dear Investor: This is the annual report for the First Investors Life Target Maturity 2015 Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 7.1%, including dividends of 61.7 cents per share and capital gains of 21.8 cents per share. The Fund’s investment objective is to seek a predictable compounded return — consistent with preservation of capital — for the investors who hold the Fund’s shares until maturity. To meet this objective, the Fund is fully invested in high-quality zero coupon bonds that are due to mature on or around the Fund’s maturity date. These bonds are very sensitive to changes in interest rates. The primary factor affecting the performance of the Fund was the decrease in U.S. Treasury interest rates during the year. Five-year benchmark U.S. Treasury note interest rates fell 117 basis points (1.17%) in 2011. Falling interest rates caused the price of the Fund’s holdings to increase during the review period. The Fund underperformed its benchmark, the Citigroup Treasury/Government Sponsored Index. The Fund’s duration — a measurement of interest rate risk — was less than that of the Index. As a result, the Fund did not benefit as much as its benchmark from the decline in interest rates. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 73 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $1,039.62 $3.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.58 $3.67 * Expenses are equal to the annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 74 Cumulative Performance Information (unaudited) TARGET MATURITY 2015 FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund and the Citigroup Treasury/Government Sponsored Index. The graph compares a $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund beginning 12/31/01 with a theoretical investment in the Citigroup Treasury/Government Sponsored Index (the “Index”). The Index is a market capitalization-weighted index that consists of debt issued by the U.S. Treasury and U.S. Government sponsored agencies. Every issue included in the Index is trader-priced, and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.98%, 7.25% and 7.54%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 75 Portfolio of Investments TARGET MATURITY 2015 FUND December 31, 2011 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—57.1% Agency For International Development – Israel: $698M 9/15/2015 0.88 % $675,668 2,784M 11/15/2015 0.92 2,687,167 Fannie Mae: 243M 8/12/2015 0.95 234,837 600M 9/23/2015 1.01 577,943 3,033M 11/15/2015 1.04 2,913,448 650M Federal Judiciary Office Building, 2/15/2015 1.30 624,144 Freddie Mac: 550M 3/15/2015 1.00 532,709 930M 9/15/2015 1.16 891,056 830M 9/15/2015 1.16 795,223 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.35 200,703 200M International Bank for Reconstruction & Development, 2/15/2015 0.91 194,382 2,982M Resolution Funding Corporation, 10/15/2015 0.84 2,888,300 2,000M Tennessee Valley Authority, 11/1/2015 1.25 1,906,558 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,795,004) 15,122,138 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—42.7% 11,545M U.S. Treasury Strips, 11/15/2015 (cost $9,321,182) 0.51 11,319,030 Total Value of Investments (cost $22,116,186) 99.8 % 26,441,168 Other Assets, Less Liabilities .2 50,577 Net Assets 100.0 % $26,491,745 † The effective yields shown for the zero coupon obligations are the effective yields at December 31, 2011. 76 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 15,122,138 $ — $ 15,122,138 U.S. Government Zero Coupon Obligations — 11,319,030 — 11,319,030 Total Investments in Securities $ — $ 26,441,168 $ — $ 26,441,168 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. See notes to financial statements 77 Portfolio Manager’s Letter VALUE FUND Dear Investor: This is the annual report for the First Investors Life Value Fund for the year ended December 31, 2011. During the period, the Fund’s return on a net asset value basis was 1.5%, including dividends of 31 cents per share. In the beginning of the review period, the markets reflected a positive bias, building on encouraging economic data and strong corporate earnings. Through April 2011, the S&P 500 Index had risen nearly 20% and had recovered much of the ground lost during the 2008 financial crisis. By the late spring of 2011, however, macroeconomic issues in Europe began heating up again, as Greece faltered, and would likely default on its sovereign debt without a rescue from its European Union neighbors. From that point forward, equity markets became highly correlated to the flow of largely negative headline news coming out of Europe. The stress on that marketplace began to spread, as European financial institutions had enormous exposure, and could not bear the potential financial losses without significant capital infusions. Economic growth, in turn, began to slow, affecting both the United States and the rest of the world. The markets corrected during May and June, but began to rally once again as second quarter earnings reports looked strong. Hopes were dashed during July however, as the U.S. debt ceiling negotiations put the federal government on the brink of insolvency and a credit ratings downgrade that followed eroded any remaining confidence. Fears of another financial meltdown resurfaced. Volatility soared, and any investments that were perceived as risky were sold without prejudice. The markets rallied more than 20% from the October lows. The S&P 500 Index ended the period roughly flat for the year but up 2% when reinvested dividends are included. While economic data has shown slight improvements in the United States, Europe remains the biggest question mark heading into the new year. The Fund’s return for the year compared to the S&P 500 Index reflects the fact that value stocks generally lagged both the broad market and growth stocks during the reporting period. In addition, the Fund’s multi-cap strategy worked against it when compared with the benchmark index. During the year, small-cap stocks did not keep up with large-cap stocks. The Fund holds more small-cap stocks than does the S&P 500 Index. Among sectors, the Fund’s performance was most negative among financial stocks, although negative returns were also generated in the materials, information technology and industrials sectors. 78 Hewlett Packard, a major technology company, was the single biggest detractor from the Fund’s performance. Strategic missteps by Hewlett Packard’s CEO ultimately cost him his job. Avon Products, a direct marketer of beauty products, was a poor performer, as was electronics retailer Best Buy. Among our holdings in financials, JPMorgan Chase and Morgan Stanley were the biggest laggards. Sectors that generated positive investment results included utilities, telecommunications services, energy, consumer staples, and health care. Top contributors to the Fund over the course of the year included National Semiconductor, which agreed to be acquired at a hefty premium, cigarette maker Philip Morris and Pfizer, the global pharmaceutical company. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 79 Fund Expenses (unaudited) VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/11) (12/31/11) (7/1/11–12/31/11) * Expense Examples Actual $1,000.00 $967.09 $4.41 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.53 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2011, and are based on the total value of investments. 80 Cumulative Performance Information (unaudited) VALUE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Value Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Value Fund beginning 12/31/01 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/11. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 81 Portfolio of Investments VALUE FUND December 31, 2011 Shares Security Value COMMON STOCKS—93.3% Consumer Discretionary—10.6% 12,900 American Eagle Outfitters, Inc. $ 197,241 4,900 American Greetings Corporation – Class “A” 61,299 18,200 Best Buy Company, Inc. 425,334 9,900 Carnival Corporation 323,136 19,600 Comcast Corporation – Special Shares “A” 461,776 9,000 Genuine Parts Company 550,800 12,200 Home Depot, Inc. 512,888 15,200 International Game Technology 261,440 14,900 J.C. Penney Company, Inc. 523,735 31,500 Lowe’s Companies, Inc. 799,470 4,400 McDonald’s Corporation 441,452 26,000 Newell Rubbermaid, Inc. 419,900 8,100 Omnicom Group, Inc. 361,098 10,600 Target Corporation 542,932 3,000 Tiffany & Company 198,780 12,466 Time Warner, Inc. 450,521 20,600 Walt Disney Company 772,500 7,304,302 Consumer Staples—13.9% 11,900 Archer-Daniels-Midland Company 340,340 19,700 Avon Products, Inc. 344,159 6,800 Beam, Inc. 348,364 13,100 Coca-Cola Company 916,607 12,800 ConAgra Foods, Inc. 337,920 16,300 CVS Caremark Corporation 664,714 4,100 Diageo, PLC (ADR) 358,422 7,400 H.J. Heinz Company 399,896 11,500 Kimberly-Clark Corporation 845,940 27,100 Kraft Foods, Inc. – Class “A” 1,012,456 6,250 Kroger Company 151,375 15,746 PepsiCo, Inc. 1,044,747 12,200 Philip Morris International, Inc. 957,456 7,600 Procter & Gamble Company 506,996 4,450 Safeway, Inc. 93,628 11,600 Walgreen Company 383,496 15,200 Wal-Mart Stores, Inc. 908,352 9,614,868 82 Shares Security Value Energy—12.3% 12,050 Chevron Corporation $ 1,282,120 15,100 ConocoPhillips 1,100,337 8,400 Devon Energy Corporation 520,800 5,650 Ensco, PLC (ADR) 265,098 15,600 ExxonMobil Corporation 1,322,256 8,900 Hess Corporation 505,520 24,900 Marathon Oil Corporation 728,823 10,800 Marathon Petroleum Corporation 359,532 4,500 National Oilwell Varco, Inc. 305,955 6,600 Occidental Petroleum Corporation 618,420 14,200 Royal Dutch Shell, PLC – Class “A” (ADR) 1,037,878 9,600 Tidewater, Inc. 473,280 8,520,019 Financials—10.8% 7,100 ACE, Ltd. 497,852 8,700 Ameriprise Financial, Inc. 431,868 17,000 Berkshire Hills Bancorp, Inc. 377,230 7,922 Chubb Corporation 548,361 7,900 First Potomac Realty Trust (REIT) 103,095 28,400 FirstMerit Corporation 429,692 6,400 IBERIABANK Corporation 315,520 15,000 Invesco, Ltd. 301,350 22,200 JPMorgan Chase & Company 738,150 12,800 Kemper Corporation 373,888 6,500 M&T Bank Corporation 496,210 12,400 MetLife, Inc. 386,632 28,800 People’s United Financial, Inc. 370,080 7,100 PNC Financial Services Group, Inc. 409,457 17,500 Protective Life Corporation 394,800 6,200 Travelers Companies, Inc. 366,854 26,000 Wells Fargo & Company 716,560 24,500 Westfield Financial, Inc. 180,320 7,437,919 Health Care—10.6% 22,100 Abbott Laboratories 1,242,683 9,400 Baxter International, Inc. 465,112 4,500 Becton, Dickinson & Company 336,240 11,400 Covidien, PLC 513,114 8,900 GlaxoSmithKline, PLC (ADR) 406,107 83 Portfolio of Investments (continued) VALUE FUND December 31, 2011 Shares Security Value Health Care (continued) 18,600 Johnson & Johnson $ 1,219,788 29,270 Merck & Company, Inc. 1,103,479 13,000 Novartis AG (ADR) 743,210 51,800 Pfizer, Inc. 1,120,952 3,300 Quest Diagnostics, Inc. 191,598 7,342,283 Industrials—12.3% 7,400 3M Company 604,802 6,400 * Armstrong World Industries, Inc. 280,768 14,500 Avery Dennison Corporation 415,860 6,000 Curtiss-Wright Corporation 211,980 8,600 Dover Corporation 499,230 7,600 Dun & Bradstreet Corporation 568,708 7,500 Emerson Electric Company 349,425 8,000 Equifax, Inc. 309,920 5,000 General Dynamics Corporation 332,050 33,400 General Electric Company 598,194 10,100 Honeywell International, Inc. 548,935 5,800 Illinois Tool Works, Inc. 270,918 16,850 ITT Corporation 325,710 19,000 Koninklijke Philips Electronics NV – NY Shares 398,050 11,800 TAL International Group, Inc. 339,722 7,800 Textainer Group Holdings, Ltd. 227,136 8,000 Triumph Group, Inc. 467,600 8,925 Tyco International, Ltd. 416,887 7,600 United Parcel Service, Inc. – Class “B” 556,244 5,700 United Technologies Corporation 416,613 13,900 Xylem, Inc. 357,091 8,495,843 Information Technology—9.9% 14,400 Automatic Data Processing, Inc. 777,744 47,000 Cisco Systems, Inc. 849,760 25,400 Hewlett-Packard Company 654,304 23,300 Intel Corporation 565,025 29,100 Intersil Corporation – Class “A” 303,804 7,300 Maxim Integrated Products, Inc. 190,092 43,250 Microsoft Corporation 1,122,770 16,950 Molex, Inc. 404,427 84 Shares Security Value Information Technology (continued) 5,200 QUALCOMM, Inc. $ 284,440 18,350 TE Connectivity, Ltd. 565,364 10,600 Texas Instruments, Inc. 308,566 24,100 Western Union Company 440,066 20,000 * Yahoo!, Inc. 322,600 6,788,962 Materials—4.3% 16,600 Bemis Company, Inc. 499,328 4,400 Compass Minerals International, Inc. 302,940 11,600 Dow Chemical Company 333,616 13,790 DuPont (E.I.) de Nemours & Company 631,306 4,750 Freeport-McMoRan Copper & Gold, Inc. 174,753 24,400 Glatfelter 344,528 3,600 Kronos Worldwide, Inc. 64,944 7,000 LyondellBasell Industries NV – Class “A” 227,430 11,100 Sonoco Products Company 365,856 2,944,701 Telecommunication Services—4.3% 43,010 AT&T, Inc. 1,300,622 10,180 CenturyLink, Inc. 378,696 9,900 Telephone & Data Systems, Inc. – Special Shares 235,719 26,500 Verizon Communications, Inc. 1,063,180 2,978,217 Utilities—4.3% 12,900 American Electric Power Company, Inc. 532,899 16,300 MDU Resources Group, Inc. 349,798 8,400 NextEra Energy, Inc. 511,392 21,000 NiSource, Inc. 500,010 16,900 Portland General Electric Company 427,401 6,900 Southwest Gas Corporation 293,181 12,600 Vectren Corporation 380,898 2,995,579 Total Value of Common Stocks (cost $55,727,049) 64,422,693 85 Portfolio of Investments (continued) VALUE FUND December 31, 2011 Shares or Principal Amount Security Value PREFERRED STOCKS—.4% 9,500 AT&T, Inc., 6.375%, 2056 (cost $237,359) $ 254,125 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.5% $1,000M U.S. Treasury Bills, (0.025%), 1/5/12 (cost $1,000,003) 1,000,003 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.5% 1,000M Freddie Mac, 0.02%, 3/12/12 (cost $999,961) 999,961 Total Value of Investments (cost $57,964,372) 96.7 % 66,676,782 Other Assets, Less Liabilities 3.3 2,348,438 Net Assets 100.0 % $69,025,220 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 86 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ 64,422,693 $ — $ — $ 64,422,693 Preferred Stocks 254,125 — — 254,125 Short-Term U.S. Government Obligations — 1,000,003 — 1,000,003 Short-Term U.S. Government Agency Obligations — 999,961 — 999,961 Total Investments in Securities* $ 64,676,818 $ 1,999,964 $ — $ 66,676,782 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended December 31, 2011. See notes to financial statements 87 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 CASH GROWTH & MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Assets Investments in securities: At identified cost $ 11,914,188 $ 127,132,138 $ 26,967,932 $ 259,555,697 $ 70,825,490 At value (Note 1A) 11,914,188 149,260,754 28,111,222 320,262,958 71,066,617 Cash 474,499 1,105,131 248,878 787,005 1,875,364 Receivables: Investment securities sold — — — 771,582 — Interest and dividends 118 212,952 133,586 409,355 1,269,185 Trust shares sold 105,451 23,524 81,944 27,489 164,508 Other assets 561 8,547 1,777 19,042 4,614 Total Assets 12,494,817 150,610,908 28,577,407 322,277,431 74,380,288 Liabilities Payables: Investment securities purchased — — — 589,563 — Trust shares redeemed 60,411 217,916 499 630,113 95,839 Accrued advisory fees — 95,598 14,327 202,195 46,551 Accrued expenses 10,888 20,793 12,350 50,195 18,755 Total Liabilities 71,299 334,307 27,176 1,472,066 161,145 Net Assets $ 12,423,518 $ 150,276,601 $ 28,550,231 $ 320,805,365 $ 74,219,143 Net Assets Consist of: Capital paid in $ 12,423,518 $ 111,851,921 $ 27,003,592 $ 287,986,060 $ 93,121,856 Undistributed net investment income — 932,437 863,187 4,893,280 4,885,090 Accumulated net realized gain (loss) on investments — 15,363,627 (459,838 ) (32,781,236 ) (24,028,930 ) Net unrealized appreciation in value of investments — 22,128,616 1,143,290 60,707,261 241,127 Total $ 12,423,518 $ 150,276,601 $ 28,550,231 $ 320,805,365 $ 74,219,143 Shares of beneficial interest outstanding (Note 2) 12,423,518 4,704,505 2,711,867 11,232,427 11,566,524 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 31.94 $ 10.53 $ 28.56 $ 6.42 88 See notes to financial statements 89 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 INVESTMENT SELECT TARGET INTERNATIONAL GRADE GROWTH MATURITY 2015 VALUE Assets Investments in securities: At identified cost $ 78,138,712 $ 42,372,371 $ 14,297,771 $ 22,116,186 $ 57,964,372 At value (Note 1A) 104,398,623 45,374,837 17,042,097 26,441,168 66,676,782 Cash 1,301,134 748,348 1,002,373 57,515 1,721,966 Receivables: Investment securities sold — 1,899,548 Interest and dividends 247,238 551,526 5,977 — 145,097 Trust shares sold — 317,431 92,644 17,992 25,529 Other assets 6,940 2,808 776 1,790 4,257 Total Assets 105,953,935 46,994,950 18,143,867 26,518,465 70,473,179 Liabilities Payables: Investment securities purchased — 1,215,478 Trust shares redeemed 190,060 5,925 66,186 993 170,888 Accrued advisory fees 67,067 23,429 11,265 13,464 43,401 Accrued expenses 30,351 13,856 10,561 12,263 18,192 Total Liabilities 287,478 43,210 88,012 26,720 1,447,959 Net Assets $ 105,666,457 $ 46,951,740 $ 18,055,855 $ 26,491,745 $ 69,025,220 Net Assets Consist of: Capital paid in $ 109,686,937 $ 46,139,638 $ 18,564,377 $ 20,869,577 $ 62,825,430 Undistributed net investment income 1,731,352 1,731,388 11,990 1,049,153 1,353,421 Accumulated net realized gain (loss) on investments and foreign currency transactions (32,009,388 ) (3,921,752 ) (3,264,838 ) 248,033 (3,866,041 ) Net unrealized appreciation in value of investments and foreign currency transactions 26,257,556 3,002,466 2,744,326 4,324,982 8,712,410 Total $ 105,666,457 $ 46,951,740 $ 18,055,855 $ 26,491,745 $ 69,025,220 Shares of beneficial interest outstanding (Note 2) 6,426,973 4,322,050 2,134,392 1,627,818 4,605,248 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 16.44 $ 10.86 $ 8.46 $ 16.27 $ 14.99 90 See notes to financial statements 91 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2011 CASH GROWTH & MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Investment Income Income: Interest $ 13,788 $ 37 $ 965,854 $ 39 $ 5,486,744 Dividends — 2,171,691 — 4,985,266 (a) — Dividends from affiliate (Note 3) — 7,715 — 750 523 Total income 13,788 2,179,443 965,854 4,986,055 5,487,267 Expenses (Notes 1 and 4): Advisory fees 81,431 1,154,595 206,208 1,614,140 544,444 Professional fees 14,880 32,623 30,383 42,850 21,589 Custodian fees and expenses 5,154 10,959 10,303 8,907 15,592 Reports and notices to shareholders 3,259 18,231 4,432 25,480 11,032 Registration fees 131 1,112 131 131 131 Trustees’ fees 536 7,561 1,344 10,450 3,538 Other expenses 2,715 22,996 12,215 33,065 41,887 Total expenses 108,106 1,248,077 265,016 1,735,023 638,213 Less: Expenses waived (94,128 ) — (41,242 ) — — Expenses paid indirectly (190 ) (1,084 ) (123 ) (1,517 ) (326 ) Net expenses 13,788 1,246,993 223,651 1,733,506 637,887 Net investment income — 932,450 742,203 3,252,549 4,849,380 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments — 16,714,011 187,200 (1,087,059 ) 1,754,843 Net unrealized appreciation (depreciation) of investments — (14,223,874 ) 523,119 2,777,781 (2,638,654 ) Net gain (loss) on investments — 2,490,137 710,319 1,690,722 (883,811 ) Net Increase in Net Assets Resulting from Operations $ — $ 3,422,587 $ 1,452,522 $ 4,943,271 $ 3,965,569 (a) Net of $38,400 foreign taxes withheld 92 See notes to financial statements 93 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2011 INVESTMENT SELECT TARGET INTERNATIONAL GRADE GROWTH MATURITY 2015 VALUE Investment Income Income: Interest $ 623 $ 2,176,909 $ — $ 1,243,435 $ 2 Dividends 3,503,904 (b) — 156,956 — 1,956,270 (c) Dividends from affiliate (Note 3) 342 289 — — 1,150 Total income 3,504,869 2,177,198 156,956 1,243,435 1,957,422 Expenses (Notes 1 and 4): Advisory fees 816,235 334,512 120,797 203,477 523,869 Professional fees 36,178 15,403 11,647 13,330 43,746 Custodian fees and expenses 133,935 8,682 2,704 2,927 5,153 Reports and notices to shareholders 13,921 6,979 3,302 4,386 9,970 Registration fees 131 131 1,331 1,361 131 Trustees’ fees 5,337 2,164 771 1,336 3,442 Other expenses 41,735 15,918 4,513 8,267 18,183 Total expenses 1,047,472 383,789 145,065 235,084 604,494 Less: Expenses waived — (66,903 ) — (40,696 ) — Expenses paid indirectly (766 ) (199 ) (113 ) (121 ) (492 ) Net expenses 1,046,706 316,687 144,952 194,267 604,002 Net investment income 2,458,163 1,860,511 12,004 1,049,168 1,353,420 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments 1,965,507 460,960 1,073,811 261,798 1,526,763 Foreign currency transactions (1,630,993 ) — Net realized gain on investments and foreign currency transactions 334,514 460,960 1,073,811 261,798 1,526,763 Net unrealized appreciation (depreciation) of: Investments (3,010,237 ) 393,923 (363,301 ) 550,646 (1,786,349 ) Foreign currency transactions 889,371 — Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,120,866 ) 393,923 (363,301 ) 550,646 (1,786,349 ) Net gain (loss) on investments and foreign currency transactions (1,786,352 ) 854,883 710,510 812,444 (259,586 ) Net Increase in Net Assets Resulting from Operations $ 671,811 $ 2,715,394 $ 722,514 $ 1,861,612 $ 1,093,834 (b) Net of $271,771 foreign taxes withheld (c) Net of $14,740 foreign taxes withheld 94 See notes to financial statements 95 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT DISCOVERY GOVERNMENT GROWTH & INCOME Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 932,450 $ 777,225 $ 742,203 $ 839,439 $ 3,252,549 $ 3,610,508 Net realized gain (loss) on investments — — 16,714,011 12,465,705 187,200 258,494 (1,087,059 ) (4,294,539 ) Net unrealized appreciation (depreciation) of investments — — (14,223,874 ) 19,044,427 523,119 135,067 2,777,781 29,726,354 Net increase in net assets resulting from operations — — 3,422,587 32,287,357 1,452,522 1,233,000 4,943,271 29,042,323 Dividends to Shareholders Net investment income — — (777,234 ) (1,116,657 ) (941,760 ) (1,061,623 ) (3,610,453 ) (2,050,814 ) Trust Share Transactions * Proceeds from shares sold 19,090,967 10,508,677 3,766,864 2,310,619 3,093,518 4,159,375 4,407,456 3,788,063 Value of shares issued for acquisition** — 117,568,238 — Reinvestment of dividends — — 777,234 1,116,657 941,760 1,061,623 3,610,453 2,050,814 Cost of shares redeemed (19,006,323 ) (9,080,933 ) (8,807,286 ) (9,336,535 ) (3,715,216 ) (3,681,458 ) (13,413,938 ) (12,930,165 ) Net increase (decrease) from trust share transactions 84,644 1,427,744 (4,263,188 ) (5,909,259 ) 320,062 1,539,540 112,172,209 (7,091,288 ) Net increase (decrease) in net assets 84,644 1,427,744 (1,617,835 ) 25,261,441 830,824 1,710,917 113,505,027 19,900,221 Net Assets Beginning of year 12,338,874 10,911,130 151,894,436 126,632,995 27,719,407 26,008,490 207,300,338 187,400,117 End of year † $ 12,423,518 $ 12,338,874 $ 150,276,601 $ 151,894,436 $ 28,550,231 $ 27,719,407 $ 320,805,365 $ 207,300,338 †Includes undistributed net investment income of $ — $ — $ 932,437 $ 777,221 $ 863,187 $ 941,746 $ 4,893,280 $ 3,610,430 * Trust Shares Issued and Redeemed Sold 19,090,967 10,508,677 117,185 85,919 299,693 404,081 154,857 148,800 Issued for acquisition** — 4,117,061 — Issued for dividends reinvested — — 23,326 44,400 94,082 105,740 122,264 84,084 Redeemed (19,006,323 ) (9,080,933 ) (274,625 ) (352,295 ) (360,711 ) (357,487 ) (468,691 ) (514,577 ) Net increase (decrease) in trust shares outstanding 84,644 1,427,744 (134,114 ) (221,976 ) 33,064 152,334 3,925,491 (281,693 ) ** See Note 13 96 See notes to financial statements 97 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS HIGH YIELD INTERNATIONAL INVESTMENT GRADE SELECT GROWTH Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 4,849,380 $ 5,054,098 $ 2,458,163 $ 2,186,108 $ 1,860,511 $ 1,903,757 $ 12,004 $ 22,827 Net realized gain (loss) on investments and foreign currency transactions 1,754,843 916,983 334,514 (64,097) 460,960 1,585,170 1,073,811 503,659 Net unrealized appreciation (depreciation) of investments and foreign currency transactions (2,638,654 ) 2,687,951 (2,120,866 ) 10,943,740 393,923 104,952 (363,301 ) 1,823,595 Net increase in net assets resulting from operations 3,965,569 8,659,032 671,811 13,065,751 2,715,394 3,593,879 722,514 2,350,081 Dividends to Shareholders Net investment income (5,160,095 ) (5,168,287 ) (2,350,061 ) — (2,081,740 ) (1,995,057 ) (22,822 ) (20,097 ) Trust Share Transactions * Proceeds from shares sold 4,622,171 2,458,561 3,039,700 2,221,935 5,741,661 4,542,717 4,173,308 1,795,150 Reinvestment of dividends 5,160,095 5,168,287 2,350,061 — 2,081,740 1,995,057 22,822 20,097 Cost of shares redeemed (5,024,156 ) (6,379,151 ) (6,592,964 ) (7,574,668 ) (4,328,690 ) (4,320,083 ) (713,416 ) (715,099 ) Net increase (decrease) from trust share transactions 4,758,110 1,247,697 (1,203,203 ) (5,352,733 ) 3,494,711 2,217,691 3,482,714 1,100,148 Net increase (decrease) in net assets 3,563,584 4,738,442 (2,881,453 ) 7,713,018 4,128,365 3,816,513 4,182,406 3,430,132 Net Assets Beginning of year 70,655,559 65,917,117 108,547,910 100,834,892 42,823,375 39,006,862 13,873,449 10,443,317 End of year † $ 74,219,143 $ 70,655,559 $ 105,666,457 $ 108,547,910 $ 46,951,740 $ 42,823,375 $ 18,055,855 $ 13,873,449 †Includes undistributed net investment income of $ 4,885,090 $ 5,082,372 $ 1,731,352 $ 3,254,243 $ 1,731,388 $ 1,820,798 $ 11,990 $ 22,808 * Trust Shares Issued and Redeemed Sold 727,521 393,361 181,946 145,824 537,386 429,611 492,470 255,872 Issued for dividends reinvested 822,982 889,550 144,619 — 201,329 198,513 2,660 3,036 Redeemed (793,138 ) (1,029,775 ) (398,041 ) (495,382 ) (405,249 ) (409,825 ) (84,770 ) (102,987 ) Net increase (decrease) in trust shares outstanding 757,365 253,136 (71,476 ) (349,558 ) 333,466 218,299 410,360 155,921 98 See notes to financial statements 99 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS TARGET MATURITY 2015 VALUE Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,049,168 $ 1,064,164 $ 1,353,420 $ 1,450,280 Net realized gain on investments 261,798 375,640 1,526,763 2,968,227 Net unrealized appreciation (depreciation) of investments 550,646 795,110 (1,786,349 ) 4,538,379 Net increase in net assets resulting from operations 1,861,612 2,234,914 1,093,834 8,956,886 Distributions to Shareholders Net investment income (1,064,158 ) (1,102,367 ) (1,450,240 ) (1,385,162 ) Net realized gains (375,599 ) (130,516 ) — — Total distributions (1,439,757 ) (1,232,883 ) (1,450,240 (1,385,162 ) Trust Share Transactions * Proceeds from shares sold 1,139,303 2,702,248 3,050,864 2,912,201 Reinvestment of distributions 1,439,757 1,232,883 1,450,240 1,385,162 Cost of shares redeemed (4,478,784 ) (4,459,020 ) (6,072,655 ) (6,733,297 ) Net decrease from trust share transactions (1,899,724 ) (523,889 ) (1,571,551 ) (2,435,934 ) Net increase (decrease) in net assets (1,477,869 ) 478,142 (1,927,957 ) 5,135,790 Net Assets Beginning of year 27,969,614 27,491,472 70,953,177 65,817,387 End of year † $ 26,491,745 $ 27,969,614 $ 69,025,220 $ 70,953,177 †Includes undistributed net investment income of $ 1,049,153 $ 1,064,143 $ 1,353,421 $ 1,450,241 * Trust Shares Issued and Redeemed Sold 71,562 166,796 206,479 211,998 Issued for distributions reinvested 94,659 81,218 93,685 105,176 Redeemed (283,849 ) (281,934 ) (407,406 ) (495,982 ) Net decrease in trust shares outstanding (117,628 ) (33,920 ) (107,242 ) (178,808 ) 100 See notes to financial statements 101 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 1. Significant Accounting Policies First Investors Life Series Funds, a Delaware statutory trust (the Trust), is registered under the Investment Company Act of 1940 (the 1940 Act) as a diversified, open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Discovery Fund, Government Fund, Growth & Income Fund, High Yield Fund, International Fund, Investment Grade Fund, Select Growth Fund, Target Maturity 2015 Fund and Value Fund (each a Fund, collectively, the Funds), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of December 31, 2011 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Discovery Fund seeks long-term growth of capital. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. High Yield Fund seeks high current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Select Growth Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Funds maturity, consistent with the preservation of capital. Value Fund seeks total return. A. Security ValuationExcept as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (OTC) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts Board of Trustees (the Board). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. At December 31, 2011, the High Yield Fund held two securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $375 representing 0% of the Fund’s net assets and the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $6,846 representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. 103 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1  Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2  Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3  Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCOs Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of December 31, 2011, for each Funds investments is included at the end of each Funds portfolio of investments. B. Federal Income TaxNo provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2011, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Not Subject to Expiration Fund Total 2012 2013 2014 2015 2016 2017 2018 Long Term Short Term Government $ 459,838 $ 51,149 $ 193,688 $ 177,059 $ 37,942 $ — $ — $ — $ — $ — Growth & Income* 31,209,333 — 17,193,974 8,039,673 4,263,574 1,712,112 — High Yield** 24,027,430 1,392,331 1,059,640 1,944,836 433,726 3,694,844 15,502,053 — — — International 31,082,999 — 21,661,017 8,389,229 1,032,753 — — Investment Grade 3,921,752 — 2,776,651 1,145,101 — — — Select Growth 3,264,318 — 1,761,788 1,502,530 — — — Value 3,858,818 — 2,727,225 1,131,593 — — — *Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $6,014,525 in capital loss carryovers that have or will become available at $348,274 for the taxable year 2011, $4,178,964 for taxable year 2012 and $1,487,287 for taxable year 2013. These capital loss carryovers will expire as follows: $3,493,173 in 2016 and $2,521,352 in 2017 (see Note 13). **Due to a tax free reorganization on November 16, 2007 with the Special Bond Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $1,028,885 in capital loss carryovers that will become available at $601,552 for the taxable year 2012 and $427,333 for taxable year 2013. These capital loss carryovers will expire as follows: $212,617 in 2012, $153,634 in 2013, and $662,634 in 2014. As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character short-term or long-term, have no expiration date and are utilized prior to capital losses carryovers prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008–2010, or expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations—The accounting records of the International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. 105 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 The International Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to ShareholdersDistributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments of short-term capital gains. E. Expense AllocationExpenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of EstimatesThe preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. OtherSecurity transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. For the year ended December 31, 2011, The Bank of New York Mellon, custodian for the Cash Management, Government, High Yield, Investment Grade and Target Maturity 2015 Funds, has provided credits in the amount of $3 against custodian charges based on the uninvested cash balances of the Funds. Brown Brothers Harriman & Co. serves as custodian for the Discovery, Growth & Income, International, Select Growth and Value Funds. The Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2011, the Funds’ expenses were reduced by $4,928 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts sold by First Investors Life Insurance Company. 3. Security Transactions —For the year ended December 31, 2011, purchases and sales (including pay-downs on Government Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Discovery $85,300,934 $89,629,170 $ — $ — Government 6,777,472 6,959,969 2,538,614 2,069,850 Growth & Income 55,473,052 59,932,485 — — High Yield 48,715,215 44,414,970 — — International 34,341,672 37,272,207 — — Investment Grade 14,912,246 12,785,590 — — Select Growth 12,358,549 9,694,962 — — Target Maturity 2015 — 3,501,675 — — Value 22,070,778 25,821,736 — — 107 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 At December 31, 2011, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Discovery $127,611,667 $25,883,323 $ 4,234,236 $21,649,087 Government 26,967,932 1,150,772 7,482 1,143,290 Growth & Income 261,127,600 72,662,138 13,526,780 59,135,358 High Yield 71,040,810 2,330,801 2,304,994 25,807 International 79,065,101 27,494,179 2,160,657 25,333,522 Investment Grade 42,749,791 3,045,383 420,337 2,625,046 Select Growth 14,298,291 2,925,386 181,580 2,743,806 Target Maturity 2015 22,129,952 4,311,216 — 4,311,216 Value 57,971,595 11,171,417 2,466,230 8,705,187 Certain of the Funds invested in First Investors Cash Reserve Fund (“Cash Reserve Fund”), an affiliated unregistered money market fund managed by FIMCO, which ceased operations on July 29, 2011. During the period January 1, 2011 through July 29, 2011, purchases, sales and dividend income earned by the Funds that invested in the Cash Reserve Fund were as follows: Value at Purchases Sales Value at Dividend Fund 12/31/10 Shares/Cost Shares/Cost 7/29/11 Income Discovery $9,070,000 $32,350,000 $41,420,000 $ — $7,715 Growth & Income 275,000 15,030,000 15,305,000 — 750 High Yield 1,330,000 8,975,000 10,305,000 — 523 International 950,000 9,650,000 10,600,000 — 342 Investment Grade 1,615,000 2,425,000 4,040,000 — 289 Value 2,015,000 3,765,000 5,780,000 — 1,150 4. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trust are officers and trustees of its investment adviser, FIMCO and/or its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not “interested persons” of the Trust as defined in the 1940 Act are remunerated by the Funds. For the year ended December 31, 2011, total trustee fees accrued by the Funds amounted to $36,479. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. 108 For the year ended December 31, 2011, FIMCO has voluntarily waived 20% of the .75% annual fee on the first $250 million of average daily net assets of the Government, Investment Grade and Target Maturity 2015 Funds. During the year ended December 31, 2011, FIMCO has voluntarily waived $42,799 in advisory fees to limit the Cash Management Fund’s over all expense ratio to .60%. Also, FIMCO has voluntarily waived an additional $38,632 in advisory fees and assumed $12,697 of other Fund expenses to prevent a negative yield on the Fund’s shares. For the year ended December 31, 2011, total advisory fees accrued to FIMCO were $5,599,708 of which $230,272 was voluntarily waived by FIMCO as noted above. Paradigm Capital Management, Inc. serves as investment subadviser to the Discovery Fund, Muzinich & Co., Inc. serves as investment subadviser to the High Yield Fund, Vontobel Asset Management, Inc. serves as investment subadviser to the International Fund, and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At December 31, 2011, the Government Fund held one 144A security with a value of $573,900 representing 2.0% of the Fund’s net assets, the High Yield Fund held sixty-eight 144A securities with an aggregate value of $21,093,003 representing 28.4% of the Fund’s net assets and the Investment Grade Fund held twenty-one 144A securities with an aggregate value of $7,637,961 representing 16.3% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At December 31, 2011, the Cash Management Fund held eight Section 4(2) securities with an aggregate value of $3,195,623 representing 25.7% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Forward Currency Contracts —Forward currency contracts are obligations to purchase or sell a specific currency for an agreed-upon price at a future date. When the International Fund purchases or sells foreign securities the Fund may enter into a forward currency contract to attempt to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Forward currency contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains or losses are reflected in the Fund’s assets. 109 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 The International Fund had no forward currency contracts outstanding at December 31, 2011. 7. Foreign Exchange Contracts —The International Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Fund’s assets. The International Fund had no foreign exchange contracts open at December 31, 2011. The effect of International Fund’s derivative instruments on the Statements of Operations is as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign currency transactions: $(1,502,024) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized for as hedging instruments Appreciation on Foreign under ASC 815 Currency Transactions Foreign currency transactions: $904,214 8. High Yield Credit Risk —The investments of High Yield in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 110 9. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended December 31, 2011 and 2010 were as follows: Distributions Distributions Declared in 2011 Declared in 2010 Ordinary Long-Term Ordinary Long-Term Fund Income Capital Gain Total Income Capital Gain Total Discovery $777,234 $ — $ 777,234 $1,116,657 $ — $1,116,657 Government 941,760 — 941,760 1,061,623 — 1,061,623 Growth & Income 3,610,453 — 3,610,453 2,050,814 — 2,050,814 High Yield 5,160,095 — 5,160,095 5,168,287 — 5,168,287 International 2,350,061 — 2,350,061 — — — Investment Grade 2,081,740 — 2,081,740 1,995,057 — 1,995,057 Select Growth 22,822 — 22,822 20,097 — 20,097 Target Maturity 2015 1,064,158 375,599 1,439,757 1,102,367 130,516 1,232,883 Value 1,450,240 — 1,450,240 1,385,162 — 1,385,162 As of December 31, 2011, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Accumulated Distributable Ordinary Capital Capital Loss Unrealized Earnings Fund Income Gains Carryover Appreciation (Deficit) Discovery $ 4,679,536 $12,096,057 $ — $21,649,087 $ 38,424,680 Government 863,187 — (459,838 ) 1,143,290 1,546,639 Growth & Income 4,893,280 — (31,209,333 ) 59,135,358 32,819,305 High Yield 5,098,910 — (24,027,430 ) 25,807 (18,902,713 ) International 1,731,352 — (31,082,999 ) 25,331,167 (4,020,480 ) Investment Grade 2,108,808 — (3,921,752 ) 2,625,046 812,102 Select Growth 11,990 — (3,264,318 ) 2,743,806 (508,522 ) Target Maturity 2015 1,049,153 261,799 — 4,311,216 5,622,168 Value 1,353,421 — (3,858,818 ) 8,705,187 6,199,790 Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales, foreign currency transactions and amortization of bond premiums. 111 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 For the year ended December 31, 2011, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of foreign currency transactions, paydowns on securities, bond premium amortization and expiration of capital loss carryovers. Accumulated Capital Undistributed Capital Fund Paid In Ordinary Income Gains (Losses) Government $ (36,382 ) $ 120,998 $ (84,616 ) Growth & Income (1,256,254 ) — 1,256,254 High Yield (3,696,414 ) 113,433 3,582,981 International — (1,630,993 ) 1,630,993 Investment Grade — 131,819 (131,819 ) 10. New Accounting Pronouncements —In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 clarifies existing requirements for measuring fair value and for disclosure about fair value measurements in converged guidance of the FASB and International Accounting Standards Board. The amendments are to be applied prospectively. The amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the financial statements. 11. Subsequent Events —Subsequent events occurring after December 31, 2011 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 112 12. Foresters Transaction —On September 21, 2010, First Investors Consolidated Corporation (“FICC”), the parent company of FIMCO, entered into an agreement with The Independent Order of Foresters (“Foresters”) pursuant to which FICC would be acquired by Foresters (the “Transaction”). The Transaction was completed on January 19, 2011, after the parties obtained the required regulatory and shareholder approvals. FICC, FIMCO, First Investors Corporation, the principal underwriter of the First Investors Funds and ADM, the transfer agent for the First Investors Funds are now subsidiaries of Foresters. Foresters is a fraternal benefit society with financial services operations in Canada, the United States and the United Kingdom. 13. Reorganization of Blue Chip Fund into Growth & Income Fund —On December 9, 2011, the Growth & Income Fund acquired all of the net assets of the Blue Chip Fund in connection with a tax-free reorganization that was approved by the Life Series Funds’ Board of Trustees. The Growth & Income Fund issued 4,117,061 shares to the Blue Chip Fund in connection with the reorganization. In return, it received net assets of $117,568,238 from the Blue Chip Fund (which included $30,313,013 of unrealized appreciation and $9,290,761 of accumulated net realized losses). The Growth & Income Fund’s shares were issued at their current net asset values as of the date of the reorganization. The aggregate net assets of the Growth & Income Fund and Blue Chip Fund immediately before the acquisition were $323,102,548 consisting of, with respect to Growth & Income Fund, $205,534,310 and, with respect to Blue Chip Fund, $117,568,238. 14. Litigation —The Blue Chip and Value Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Value Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding by the Committee has been stayed since it was filed (other than for limited discovery and service of the complaint) and the Committee has sought a further extension of 113 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2011 the stay until March 19, 2012. In addition, on June 2, 2011, the Blue Chip and Value Funds were named as defendants in a lawsuit brought in connection with the Tribune Companys LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the Bondholder Plaintiffs) in the Supreme Court of the State of New York. Also on June 2, 2011, the Blue Chip and Value Funds were named as defendants in a lawsuit brought in connection with the Tribune LBO by certain former employees of Tribune (the Employee Plaintiffs) in the Supreme Court of the State of New York. (Both of these suits have been removed to the United States District Court for the Southern District of New York and consolidated with other substantially similar suits against other former Tribune shareholders; all of those lawsuits have been stayed until further order of the court.) The Bondholder and Employee Plaintiffs also seek to recover payments of the proceeds of the LBO. The extent of the Funds potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Value Fund received proceeds of $376,754 in connection with the LBO, representing 0.55% of its net assets as of December 31, 2011. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.09% of the net assets of Growth & Income Fund as of December 31, 2011. The Value and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. This page left intentionally blank. 115 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year indicated. P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gains Distributions Year Return * (in millions ) Credits (a) Income Expenses Income (Loss ) Rate CASH MANAGEMENT FUND 2007 $ $ — $ $ — $ $ 4.62 % $ 15 .72 %(b) 4.49 % 1.04 % 4.14 % N/A 2008 1.00 .020 — .020 .020 — .020 1.00 2.03 13 .71 (b) 2.02 .96 1.77 N/A 2009 1.00 .002 — .002 .002 — .002 1.00 .17 11 .56 (b) .18 .98 (.24 ) N/A 2010 1.00 — 1.00 .00 12 .23 (b) .00 1.04 (.81 ) N/A 2011 1.00 — 1.00 .00 12 .13 (b) .00 .99 (.86 ) N/A DISCOVERY FUND 2007 $ 6.62 % $ .82 % .35 % N/A N/A 55 % 2008 30.80 .30 (10.11 ) (9.81 ) .11 1.44 1.55 19.44 (33.25 ) 101 .83 1.15 N/A N/A 52 2009 19.44 .22 5.63 5.85 .27 — .27 25.02 30.77 127 .84 1.03 N/A N/A 66 2010 25.02 .16 6.43 6.59 .22 — .22 31.39 26.57 152 .83 .59 N/A N/A 64 2011 31.39 .20 .51 .71 .16 — .16 31.94 2.24 150 .81 .61 N/A N/A 59 GOVERNMENT FUND 2007 $ — $ $ 6.55 % $ 21 .80 % 4.94 % .95 % 4.75 % 24 % 2008 10.07 .44 .24 .68 .45 — .45 10.30 6.93 24 .79 4.56 .94 4.41 39 2009 10.30 .42 — .42 .43 — .43 10.29 4.28 26 .80 3.87 .95 3.72 51 2010 10.29 .32 .16 .48 .42 — .42 10.35 4.82 28 .78 3.11 .93 2.96 54 2011 10.35 .28 .26 .54 .36 — .36 10.53 5.41 29 .81 2.70 .96 2.55 33 GROWTH & INCOME FUND 2007 $ 1.98 % $ .81 % 1.14 % N/A N/A 38 % 2008 33.39 .40 (11.38 ) (10.98 ) .41 2.24 2.65 19.76 (35.22 ) 155 .83 1.48 N/A N/A 28 2009 19.76 .27 5.06 5.33 .40 — .40 24.69 28.05 187 .84 1.27 N/A N/A 25 2010 24.69 .50 3.45 3.95 .27 — .27 28.37 16.19 207 .82 1.91 N/A N/A 27 2011 28.37 .44 .25 .69 .50 — .50 28.56 2.37 321 .81 1.51 N/A N/A 26 116 117 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gains Distributions Year Return * (in millions ) Credits (a) Income (Loss ) Expenses Income Rate HIGH YIELD FUND 2007 $ $ $ ) $ $ — $ $ 1.06 % $ 79 .86 % 7.19 % N/A N/A 28 % 2008 7.61 .56 (2.39 ) (1.83 ) .59 — .59 5.19 (25.86 ) 52 .86 8.27 N/A N/A 17 2009 5.19 .51 1.12 1.63 .58 — .58 6.24 35.15 66 .90 8.66 N/A N/A 102 2010 6.24 .48 .31 .79 .49 — .49 6.54 13.71 71 .87 7.43 N/A N/A 71 2011 6.54 .43 (.07 ) .36 .48 — .48 6.42 5.66 74 .88 6.68 N/A N/A 63 INTERNATIONAL FUND 2007 $ 20.99 % $ .90 % 1.30 % N/A N/A 97 % 2008 24.70 .30 (9.68 ) (9.38 ) .04 2.65 2.69 12.63 (41.89 ) 85 .94 1.41 N/A N/A 128 2009 12.63 .65 2.03 2.68 .59 — .59 14.72 23.24 101 1.01 2.30 N/A N/A 53 2010 14.72 .34 1.64 1.98 — — — 16.70 13.45 109 .99 2.15 N/A N/A 35 2011 16.70 .39 (.29 ) .10 .36 — .36 16.44 .64 106 .96 2.26 N/A N/A 32 INVESTMENT GRADE FUND 2007 $ — $ $ 5.52 % $ 39 .73 % 4.97 % .88 % 4.81 % 38 % 2008 10.92 .41 (1.60 ) (1.19 ) .57 — .57 9.16 (11.60 ) 32 .74 5.30 .89 5.15 133 2009 9.16 .69 1.10 1.79 .60 — .60 10.35 20.94 39 .76 5.38 .91 5.23 79 2010 10.35 .51 .41 .92 .53 — .53 10.74 9.26 43 .73 4.62 .88 4.47 55 2011 10.74 .47 .17 .64 .52 — .52 10.86 6.23 47 .71 4.17 .86 4.02 29 SELECT GROWTH FUND (c) 2007 $ — $ $ 11.42 % $ 13 1.14 % .15 % N/A N/A 161 % 2008 10.47 — (4.31 ) (4.31 ) .01 .09 .10 6.06 (41.47 ) 9 .99 (.05 ) N/A N/A 107 2009 6.06 .01 .59 .60 — — — 6.66 9.90 10 1.00 .22 N/A N/A 102 2010 6.66 .01 1.39 1.40 .01 — .01 8.05 21.10 14 .98 .20 N/A N/A 87 2011 8.05 .01 .41 .42 .01 — .01 8.46 5.25 18 .90 .07 N/A N/A 61 118 119 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gains Distributions Year Return * (in millions ) Credits (a) Income Expenses Income Rate TARGET MATURITY 2015 FUND 2007 $ $
